 

Exhibit 10.1

 

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is made this 18th day of April, 2016,
between ARE-7030 KIT CREEK, LLC, a Delaware limited liability company
(“Landlord”), and FOUNDATION MEDICINE, INC., a Delaware corporation (“Tenant”).

Building:

7010 Kit Creek Road, Research Triangle Park, North Carolina

Premises:

The Building, containing approximately 48,236 rentable square feet.

Project:

The real property on which the Building in which the Premises are located,
together with all improvements thereon and appurtenances thereto as described on
Exhibit B.

Base Rent:

$21.50 per rentable square foot of the Premises per year, subject to adjustment
pursuant to Section 4 hereof.

Rentable Area of Premises: 48,236 sq. ft.

Rentable Area of Project:  133,634 sq. ft.

Tenant’s Share of Operating Expenses of the Building:  100%

Building Share of Project:  36.09%

Security Deposit:  None

Target Commencement Date:  April 18, 2016

Rent Adjustment Percentage:  3%

Base Term:

Beginning on the Commencement Date and ending 60 months from the first day of
the first full month following the Rent Commencement Date.

Permitted Use:

Research and development laboratory, general office and other related uses
consistent with the character of the Project and otherwise in compliance with
the provisions of Section 7 hereof.

Address for Rent Payment:Landlord’s Notice Address:

P.O. Box 975383385 E. Colorado Boulevard, Suite 299

Dallas, TX 75397-5383Pasadena, CA 91101

Attention: Corporate Secretary

Tenant’s Notice Address:

7010 Kit Creek Road
Research Triangle Park, North Carolina 27709
Attention:  Lease Administrator

Copy to:  Director of Facilities

Copy to:  General Counsel

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

[X]  EXHIBIT A - PREMISES DESCRIPTION

[X]  EXHIBIT B - DESCRIPTION OF PROJECT

[X]  EXHIBIT C - WORK LETTER

[X]  EXHIBIT D - COMMENCEMENT DATE

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 2

[X]  EXHIBIT E - RULES AND REGULATIONS

[X]  EXHIBIT F - TENANT’S PERSONAL PROPERTY

1.Lease of Premises.  Upon and subject to all of the terms and conditions
hereof, Landlord hereby leases the Premises to Tenant and Tenant hereby leases
the Premises from Landlord.  The portions of the Project which are for the
non-exclusive use of tenants of the Project are collectively referred to herein
as the “Common Areas.”  The Common Areas may include, without limitation, (i)
common driveways, parking areas and loading areas, (ii) pedestrian sidewalks,
and (iii) landscaped areas.  Landlord reserves the right to modify Common Areas,
provided that such modifications do not materially adversely affect Tenant’s use
of the Premises for the Permitted Use.  Tenant shall have the non-exclusive use
of the Common Areas in common with other tenants and occupants of the
Project.  From and after the Commencement Date through the expiration of the
Term, Tenant shall have access to the Building and the Premises 24 hours a day,
7 days a week, except in the case of emergencies, as the result of Legal
Requirements, the performance by Landlord of any installation, maintenance or
repairs, or any other temporary interruptions, and otherwise subject to the
terms of this Lease.

2.Delivery; Acceptance of Premises; Commencement Date.  The “Commencement Date”
shall be the date that Tenant acquires the assets of Sequenom, Inc. a Delaware
corporation (“Sequenom”), pursuant to that certain Asset and Purchase Agreement
by and between Tenant and Sequenom Center for Molecular Medicine, LLC, dated as
of April __, 2016 (the “Acquisition Agreement”).  The “Rent Commencement Date”
shall be the date that is 9 months after the Commencement Date.  Upon request of
either party, Landlord and Tenant shall execute and deliver a written
acknowledgment of the Commencement Date, the Rent Commencement Date and the
expiration date of the Term when such are established in the form of the
“Acknowledgement of Commencement Date” attached to this Lease as Exhibit D;
provided, however, neither party’s failure to execute and deliver such
acknowledgment shall affect the rights or obligations of the other party
hereunder.  The “Term” of this Lease shall be the Base Term, as defined above on
the first page of this Lease and any Extension Terms which Tenant may elect
pursuant to Section 39 hereof.

Except as set forth in the Work Letter or as otherwise set forth in this
Lease:  (i) Tenant shall accept the Premises in their condition as of the
Commencement Date, subject to all applicable Legal Requirements (as defined in
Section 7 hereof); (ii) Landlord shall have no obligation for any defects in the
Premises; and (iii) Tenant’s taking possession of the Premises shall be
conclusive evidence that Tenant accepts the Premises and that the Premises were
in good condition at the time possession was taken.  Any occupancy of the
Premises by Tenant before the Commencement Date shall be subject to all of the
terms and conditions of this Lease, including the obligation to pay Operating
Expenses, but excluding the obligation to pay Base Rent.

Landlord shall, at its sole cost and expense (which shall not constitute an
Operating Expense), be responsible for any repairs that are required to be made
to the Building Systems (as defined in Section 14) of which repairs Tenant
notifies Landlord on or before the date that is 30 days after the Commencement
Date, unless Tenant or any Tenant Party was responsible for the cause of such
repair, in which case Tenant shall pay the cost.  Landlord shall be responsible
for completing the repairs for which it is responsible under this paragraph at
its own cost and expense and in a good and workmanlike manner.

Notwithstanding anything to the contrary contained in this Lease, Tenant and
Landlord acknowledge and agree that the effectiveness of this Lease shall be
subject to the following conditions precedent (“Conditions Precedent”) having
been satisfied:  (i) Landlord shall have entered into a lease termination
agreement (“Termination Agreement”) on or before April 30, 2016, with the
existing tenant of the Premises which Termination Agreement shall be on terms
and conditions acceptable to Landlord, in Landlord’s sole and absolute
discretion, and (ii) Tenant shall have acquired Sequenom’s assets pursuant to
the Acquisition Agreement (the “Acquisition Condition”).  Tenant shall deliver
written notice to Landlord when the Acquisition Condition has occurred.  In the
event that the Conditions Precedent are not satisfied on or before April 30,
2016, this Lease shall terminate and shall be null and void and of no

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 3

further force or effect.  Landlord shall have no liability whatsoever to Tenant
relating to or arising from Landlord’s inability or failure to cause the
Conditions Precedent to be satisfied.

Except as otherwise expressly set forth in this Lease, Tenant agrees and
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of all or any portion
of the Premises or the Project, and/or the suitability of the Premises or the
Project for the conduct of Tenant’s business, and Tenant waives any implied
warranty that the Premises or the Project are suitable for the Permitted
Use.  This Lease constitutes the complete agreement of Landlord and Tenant with
respect to the subject matter hereof and supersedes any and all prior
representations, inducements, promises, agreements, understandings and
negotiations which are not contained herein.  

3.Rent.

(a)Base Rent.  Base Rent for the month in which the Rent Commencement Date
occurs shall be due and payable on delivery of an executed copy of this Lease to
Landlord.  On or before the first day of each calendar month during the Term
hereof after the Rent Commencement Date, Tenant shall pay to Landlord in
advance, without demand, abatement, deduction or set-off, equal monthly
installments of Base Rent, in lawful money of the United States of America, at
the office of Landlord for payment of Rent set forth above, or to such other
person or at such other place as Landlord may from time to time designate in
writing.  Payments of Base Rent for any fractional calendar month shall be
prorated.  The obligation of Tenant to pay Base Rent and other sums to Landlord
and the obligations of Landlord under this Lease are independent
obligations.  Tenant shall have no right at any time to abate, reduce, or
set-off any Rent (as defined in Section 5) due hereunder except for any
abatement as may be expressly provided in this Lease.

(b)Additional Rent.  In addition to Base Rent, Tenant agrees to pay to Landlord
as additional rent (“Additional Rent”):  (i) commencing on the Commencement
Date, Tenant’s Share of “Operating Expenses” (as defined in Section 5), and (ii)
any and all other amounts Tenant assumes or agrees to pay under the provisions
of this Lease, including, without limitation, any and all other sums that may
become due by reason of any default of Tenant or failure to comply with the
agreements, terms, covenants and conditions of this Lease to be performed by
Tenant, after any applicable notice and cure period.

4.Base Rent Adjustments.  

(a)Annual Adjustments.  Base Rent shall be increased on each annual anniversary
of the Rent Commencement Date (or, if the Rent Commencement Date does not occur
on the first day of a calendar month, the first day of the first full month
following the month in which the Rent Commencement Date occurs) (each an
“Adjustment Date”) by multiplying the Base Rent payable immediately before such
Adjustment Date by the Rent Adjustment Percentage and adding the resulting
amount to the Base Rent payable immediately before such Adjustment Date.  Base
Rent, as so adjusted, shall thereafter be due as provided herein.  Base Rent
adjustments for any fractional calendar month shall be prorated.  

(b)TI Allowance.  Landlord shall, subject to the terms of the Work Letter,
provide the TI Allowance to Tenant for the construction of Tenant Improvements
in the Premises. For each of the following incremental levels of the TI
Allowance disbursed by Landlord, in addition to Base Rent, Tenant shall pay “TI
Rent” in an amount equal to the amount (per rentable square foot per year) for
such increment of TI Allowance on the schedule set forth below:

Aggregate TI Allowance Disbursed by Landlord
per rentable square foot

 

TI Rent payable per $1.00 of
TI Allowance
(per rentable square foot)

$0.00 - $10.00

$0.00

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 4

$10.01 - $25.00

$0.2547

 

For the avoidance of doubt, TI Rent shall only be payable with respect to any
portions of the TI Allowance over $10.00 actually disbursed by Landlord.  For
example, if the entire TI Allowance was disbursed by Landlord, Tenant would be
required to pay, in addition to Base Rent, TI Rent in the amount of $3.82 per
rentable square foot of the Premises per year.  If $11.50 of the TI Allowance
per rentable square foot of the Premises was disbursed, Tenant would be required
to pay, in addition to Base Rent, TI Rent in the amount of $0.38  per rentable
square foot of the Premises per year (e.g., the product of $1.50 x $0.2547).

5.Operating Expense Payments.  Prior to the Commencement Date and thereafter
prior to the commencement of each calendar year, Landlord shall deliver to
Tenant a written estimate of Operating Expenses for each calendar year during
the Term (the “Annual Estimate”), which may be revised by Landlord from time to
time during such calendar year,  but in no event more than twice in each
12-month period.  Commencing on the Commencement Date and continuing thereafter
on the first day of each month during the Term, Tenant shall pay Landlord an
amount equal to 1/12th of Tenant’s Share of the most recent Annual Estimate
delivered to Tenant.  Payments for any fractional calendar month shall be
prorated.

The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord with
respect to the Building (including the Building’s Share of all costs and
expenses of any kind or description incurred or accrued by Landlord with respect
to the Project which are not specific to the Building or any other building
located in the Project) (including, without duplication, Taxes (as defined in
Section 9), reasonable reserves consistent with good business practice for
future repairs and replacements, capital repairs and improvements amortized over
the lesser of 10 years and the useful life of such capital items, and the costs
of Landlord’s third party property manager (not to exceed 5.0% of Base Rent) or,
if there is no third party property manager, administration rent in the amount
of 5.0% of Base Rent (provided, however, that for the period commencing on the
Commencement Date through the day immediately preceding the Rent Commencement
Date, Tenant shall be required to pay administration rent each month equal to
the amount of the administration rent that Tenant would have been required to
pay if Base Rent were not being abated)), excluding only:

(a)the original construction costs of the Project and renovation prior to the
date of the Lease and costs of correcting defects in such original construction
or renovation;

(b)capital expenditures for expansion of the Project;

(c)interest, principal and other payments pursuant to a Mortgage (as defined in
Section 27) debts of Landlord, financing costs and amortization of funds
borrowed by Landlord, whether secured or unsecured and all payments of base rent
(but not taxes or operating expenses) under any ground lease or other underlying
lease of all or any portion of the Project;

(d)depreciation of the Project (except for capital improvements, the cost of
which are  includable in Operating Expenses);

(e)advertising, promotional, legal and space planning expenses and leasing
commissions and other costs and expenses incurred in procuring and leasing space
to tenants for the Project, including any leasing office maintained in the
Project, free rent and construction allowances for tenants;

(f)legal and other expenses incurred in the negotiation or enforcement of
leases;

(g)completing, fixturing, improving, renovating, painting, redecorating or other
work, which Landlord pays for or performs for other tenants within their
premises, and costs of correcting defects in such work;

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 5

(h)costs to be reimbursed by other tenants of the Project or Taxes to be paid
directly by Tenant or other tenants of the Project, whether or not actually
paid;

(i)salaries, wages, benefits and other compensation paid to (i) personnel of
Landlord or its agents or contractors above the position of the person,
regardless of title, who has day-to-day management responsibility for the
Project or (ii) officers and employees of Landlord or its affiliates who are not
assigned in whole or in part to the operation, management, maintenance or repair
of the Project; provided, however, that with respect to any such person who does
not devote substantially all of his or her employed time to the Project, the
salaries, wages, benefits and other compensation of such person shall be
prorated to reflect time spent on matters related to operating, managing,
maintaining or repairing the Project in comparison to the time spent on matters
unrelated to operating, managing, maintaining or repairing the Project;

(j)general organizational, administrative and overhead costs relating to
maintaining Landlord’s existence, either as a corporation, partnership, or other
entity, including general corporate, legal and accounting expenses;

(k)costs (including attorneys’ fees and costs of settlement, judgments and
payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building;

(l)costs incurred by Landlord due to the violation by Landlord, its employees,
agents or contractors or any tenant of the terms and conditions of any lease of
space in the Project or any Legal Requirement (as defined in Section 7);

(m)penalties, fines or interest incurred as a result of Landlord’s inability or
failure  to make payment of Taxes and/or to file any tax or informational
returns when due, or from Landlord’s failure to make any payment of Taxes
required to be made by Landlord hereunder before delinquency;

(n)overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

(o)costs of Landlord’s charitable or political contributions, or of fine art
maintained at the Project;

(p)costs in connection with services (including electricity), items or other
benefits of a type which are not standard for the Project and which are not
available to Tenant without specific charges therefor, but which are provided to
another tenant or occupant of the Project, whether or not such other tenant or
occupant is specifically charged therefor by Landlord;

(q)costs incurred in the sale or refinancing of the Project;

(r)any costs incurred to remove, study, test or remediate Hazardous Materials in
or about the Building or the Project for which Tenant is not responsible under
Section 30 hereof;

(s)net income taxes of Landlord or the owner of any interest in the Project,
franchise, capital stock, gift, estate or inheritance taxes or any federal,
state or local documentary taxes imposed against the Project or any portion
thereof or interest therein; and

(t)any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by persons other than tenants of the Project under leases
for space in the Project.

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 6

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail:  (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year, and (b) the
total of Tenant’s payments in respect of Operating Expenses for such year.  If
Tenant’s Share of actual Operating Expenses for such year exceeds Tenant’s
payments of Operating Expenses for such year, the excess shall be due and
payable by Tenant as Rent within 30 days after delivery of such Annual Statement
to Tenant.  If Tenant’s payments of Operating Expenses for such year exceed
Tenant’s Share of actual Operating Expenses for such year Landlord shall pay the
excess to Tenant within 30 days after delivery of such Annual Statement, except
that after the expiration, or earlier termination of the Term or if Tenant is
delinquent in its obligation to pay Rent, Landlord shall pay the excess to
Tenant after deducting all other amounts due Landlord.  Landlord’s and Tenant’s
obligations to pay any overpayments or deficiencies due pursuant to this
paragraph shall survive the expiration or earlier termination of this Lease.

Following the date that is 18 months after Landlord’s delivery of an Annual
Statement to Tenant, Tenant shall not be responsible for the payment of items of
Operating Expenses not reflected in such Annual Statement, except for Taxes for
which Tenant is responsible under this Lease and/or any costs for which Landlord
is billed after the expiration of such 18 month period.

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 60 days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor.  If, during such 60 day period, Tenant reasonably and in good faith
questions or contests the accuracy of Landlord’s statement of Tenant’s Share of
Operating Expenses, Landlord will provide Tenant with access to Landlord’s books
and records relating to the operation of the Project and such information as
Landlord reasonably determines to be responsive to Tenant’s questions (the
“Expense Information”).  If after Tenant’s review of such Expense Information,
Landlord and Tenant cannot agree upon the amount of Tenant’s Share of Operating
Expenses, then Tenant shall have the right to have an independent regionally
recognized public accounting firm selected by Tenant and approved by Landlord
(which approval shall not be unreasonably withheld or delayed), working pursuant
to a fee arrangement other than a contingent fee (at Tenant’s sole cost and
expense), audit and/or review the Expense Information for the year in question
(the “Independent Review”).  The results of any such Independent Review shall be
binding on Landlord and Tenant.  If the Independent Review shows that the
payments actually made by Tenant with respect to Operating Expenses for the
calendar year in question exceeded Tenant’s Share of Operating Expenses for such
calendar year, Landlord shall at Landlord’s option either (i) credit the excess
amount to the next succeeding installments of estimated Operating Expenses or
(ii) pay the excess to Tenant within 30 days after delivery of such statement,
except that after the expiration or earlier termination of this Lease or if
Tenant is delinquent in its obligation to pay Rent, Landlord shall pay the
excess to Tenant after deducting all other amounts due Landlord.  If the
Independent Review shows that Tenant’s payments with respect to Operating
Expenses for such calendar year were less than Tenant’s Share of Operating
Expenses for the calendar year, Tenant shall pay the deficiency to Landlord
within 30 days after delivery of such statement.  If the Independent Review
shows that Tenant has overpaid with respect to Operating Expenses by more than
5% then Landlord shall reimburse Tenant for all costs incurred by Tenant for the
Independent Review. Operating Expenses for the calendar years in which Tenant’s
obligation to share therein begins and ends shall be prorated.  

The “Building Share of Project” shall be the percentage set forth on the first
page of this Lease as Tenant’s Share as reasonably adjusted by Landlord for
changes in the physical size of the Premises or the Building occurring
thereafter.  If Landlord has a reasonable basis for doing so, Landlord may
equitably increase the Building’s Share of Project for any item of expense or
cost reimbursable by Tenant that relates to a repair, replacement, or service
that benefits only the Premises or only a portion of the Project that includes
the Premises or that varies with occupancy or use. Any such increase in the
Building Share of Project shall be reflected in the applicable Annual Statement.
Base Rent, Tenant’s Share of Operating Expenses and all other amounts payable by
Tenant to Landlord hereunder are collectively referred to herein as “Rent.”

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 7

6.Intentionally Omitted.  

7.Use.  The Premises shall be used solely for the Permitted Use set forth in the
basic lease provisions on page 1 of this Lease, and in compliance with all laws,
orders, judgments, ordinances, regulations, codes, directives, permits,
licenses, covenants and restrictions now or hereafter applicable to the
Premises, and to the use and occupancy thereof, including, without limitation,
the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq. (together with
the regulations promulgated pursuant thereto, “ADA”) (collectively, “Legal
Requirements” and each, a “Legal Requirement”).  Tenant shall, upon 5 days’
written notice from Landlord, discontinue any use of the Premises which is
declared by any Governmental Authority (as defined in Section 9) having
jurisdiction to be a violation of a Legal Requirement.  Tenant will not use or
permit the Premises to be used for any purpose or in any manner that would void
Tenant’s or Landlord’s insurance, increase the insurance risk, or cause the
disallowance of any sprinkler or other credits.  Tenant shall not permit any
part of the Premises to be used as a “place of public accommodation”, as defined
in the ADA or any similar legal requirement.  Tenant shall reimburse Landlord
promptly upon demand for any additional premium charged for any such insurance
policy by reason of Tenant’s failure to comply with the provisions of this
Section or otherwise caused by Tenant’s specific use and/or occupancy of the
Premises.  Tenant will use the Premises in a careful, safe and proper manner and
will not commit or permit waste, overload the floor or structure of the
Premises, subject the Premises to use that would damage the Premises or obstruct
or interfere with the rights of Landlord or other tenants or occupants of the
Project, including conducting or giving notice of any auction, liquidation, or
going out of business sale on the Premises, or using or allowing the Premises to
be used for any unlawful purpose.  Tenant shall cause any equipment or machinery
to be installed in the Premises so as to reasonably prevent sounds or vibrations
from the Premises from extending into Common Areas, or other space in the
Project.  Tenant shall not place any machinery or equipment which will overload
the floor in or upon the Premises or transport or move such items through the
Common Areas of the Project or in the Project elevators without the prior
written consent of Landlord, which shall not be unreasonably withheld or
delayed.  Landlord acknowledges that the equipment existing in the Premises as
of the Commencement Date is in compliance with the immediately preceding
sentence.  Except as may be provided under the Work Letter, Tenant shall not,
without the prior written consent of Landlord, use the Premises in any manner
which will require ventilation, air exchange, heating, gas, steam, electricity
or water beyond the existing capacity of the Project as proportionately
allocated to the Premises based upon Tenant’s Share as usually furnished for the
Permitted Use.

Landlord shall be responsible for the compliance of the Common Areas of the
Project with the ADA as of the Commencement Date.  Following the Commencement
Date, Landlord shall, as an Operating Expense (to the extent such Legal
Requirement is generally applicable to similar buildings in the area in which
the Project is located) and at Tenant’s expense (to the extent such Legal
Requirement is triggered by reason of Tenant’s, as compared to other tenants of
the Project, specific use of the Premises or Tenant’s Alterations) make any
alterations or modifications to the Common Areas or the exterior of the Building
that are required by Legal Requirements, including the ADA. Tenant, at its sole
expense, shall make any alterations or modifications to the interior of the
Premises that are required by Legal Requirements (including, without limitation,
compliance of the Premises with the ADA) related to Tenant’s use or occupancy of
the Premises.  Notwithstanding any other provision herein to the contrary,
Tenant shall be responsible for any and all demands, claims, liabilities,
losses, costs, expenses, actions, causes of action, damages or judgments, and
all reasonable expenses incurred in investigating or resisting the same
(including, without limitation, reasonable attorneys’ fees, charges and
disbursements and costs of suit) (collectively, “Claims”) arising out of or in
connection with Legal Requirements related to Tenant’s use or occupancy of the
Premises or Tenant’s Alterations, and Tenant shall indemnify, defend, hold and
save Landlord harmless from and against any and all Claims arising out of or in
connection with any failure of the Premises to comply with any Legal Requirement
related to Tenant’s use or occupancy of the Premises or Tenant’s Alterations.

8.Holding Over.  If, with Landlord’s express written consent, Tenant retains
possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
immediate termination by Landlord at any time, (ii) all of the other terms and
provisions of this Lease (including, without limitation, the adjustment of Base
Rent pursuant to

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 8

Section 4 hereof) shall remain in full force and effect (excluding any expansion
or renewal option or other similar right or option) during such holdover period,
(iii) Tenant shall continue to pay Base Rent in the amount payable upon the date
of the expiration or earlier termination of this Lease or such other amount as
Landlord and Tenant may agree in such written consent, and (iv) all other
payments shall continue under the terms of this Lease.  If Tenant remains in
possession of the Premises after the expiration or earlier termination of the
Term without the express written consent of Landlord, (A) Tenant shall become a
tenant at sufferance upon the terms of this Lease except that the monthly rental
shall be equal to 150% of Rent in effect during the last 30 days of the Term,
and (B) Tenant shall be responsible for all damages suffered by Landlord
resulting from or occasioned by Tenant’s holding over, including consequential
damages.  No holding over by Tenant, whether with or without consent of
Landlord, shall operate to extend this Lease except as otherwise expressly
provided, and this Section 8 shall not be construed as consent for Tenant to
retain possession of the Premises.  Acceptance by Landlord of Rent after the
expiration of the Term or earlier termination of this Lease shall not result in
a renewal or reinstatement of this Lease.

9.Taxes.  Landlord shall pay, as part of Operating Expenses, all taxes, levies,
fees, assessments and governmental charges of any kind, existing as of the
Commencement Date or thereafter enacted (collectively referred to as “Taxes”),
imposed by any federal, state, regional, municipal, local or other governmental
authority or agency, including, without limitation, quasi-public agencies
(collectively, “Governmental Authority”) during the Term, including, without
limitation, all Taxes:  (i) imposed on or measured by or based, in whole or in
part, on rent payable to (or gross receipts received by) Landlord under this
Lease and/or from the rental by Landlord of the Project or any portion thereof,
or (ii) based on the square footage, assessed value or other measure or
evaluation of any kind of the Premises or the Project, or (iii) assessed or
imposed by or on the operation or maintenance of any portion of the Premises or
the Project, including parking, or (iv) assessed or imposed by, or at the
direction of, or resulting from Legal Requirements, or interpretations thereof,
promulgated by any Governmental Authority, or (v) imposed as a license or other
fee, charge, tax, or assessment on Landlord’s business or occupation of leasing
space in the Project.  Landlord may contest by appropriate legal proceedings the
amount, validity, or application of any Taxes or liens securing Taxes.  Taxes
shall not include any net income taxes imposed on Landlord except to the extent
such net income taxes are in substitution for any Taxes payable hereunder.  If
any such Tax is levied or assessed directly against Tenant, then Tenant shall be
responsible for and shall pay the same at such times and in such manner as the
taxing authority shall require.  Tenant shall pay, prior to delinquency, any and
all Taxes levied or assessed against any personal property or trade fixtures
placed by Tenant in the Premises, whether levied or assessed against Landlord or
Tenant.  If any Taxes on Tenant’s personal property or trade fixtures are levied
against Landlord or Landlord’s property, or if the assessed valuation of the
Project is increased by a value attributable to improvements in or alterations
to the Premises, whether owned by Landlord or Tenant and whether or not affixed
to the real property so as to become a part thereof, higher than the base
valuation on which Landlord from time-to-time allocates Taxes to all tenants in
the Project, Landlord shall have the right, but not the obligation, to pay such
Taxes.  Landlord’s determination of any excess assessed valuation shall be
binding and conclusive, absent manifest error.  The amount of any such payment
by Landlord shall constitute Additional Rent due from Tenant to Landlord
immediately upon demand.

10.Parking.  Subject to all matters of record, Force Majeure, a Taking (as
defined in Section 19 below) and the exercise by Landlord of its rights
hereunder, Tenant shall have the right, at no additional cost during the Term,
in common with other tenants of the Project pro rata in accordance with the
rentable area of the Premises and the rentable areas of the Project occupied by
such other tenants, to park in those areas designated for non-reserved parking,
subject in each case to Landlord’s rules and regulations.  Ten of the parking
spaces which Tenant is entitled to use pursuant to the preceding sentence in
connection with the Building may, at Tenant’s request, be designated as “guest
parking” spaces and be in locations selected by landlord adjacent to the
Building.  Landlord may allocate parking spaces among Tenant and other tenants
in the Project on a pro rata basis as determined by dividing the rentable square
footage of the Premises by the rentable square footage of the Project if
Landlord determines that such parking facilities are becoming crowded.  Landlord
shall not be responsible for enforcing Tenant’s parking rights against any third
parties, including other tenants of the Project.

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 9

11.Utilities, Services.  

(a)General.  Landlord shall provide, subject to the terms of this Section 11,
water, electricity, heat, light, power, sewer, and other utilities (including
gas and fire sprinklers to the extent the Project is plumbed for such services),
and with respect to the Common Areas only, refuse and trash collection and
janitorial services (collectively, “Utilities”).  Landlord shall pay, as
Operating Expenses or subject to Tenant’s reimbursement obligation, for all
Utilities used on the Premises, all maintenance charges for Utilities, and any
storm sewer charges or other similar charges for Utilities imposed by any
Governmental Authority or Utility provider, and any taxes, penalties, surcharges
or similar charges thereon.  Tenant shall pay directly to the Utility provider,
prior to delinquency, any separately metered Utilities and services which may be
furnished to Tenant or the Premises during the Term.  Tenant shall pay, as part
of Operating Expenses, its share of all charges for jointly metered Utilities
based upon consumption, as reasonably determined by Landlord.  No interruption
or failure of Utilities, from any cause whatsoever other than Landlord’s willful
misconduct, shall result in eviction or constructive eviction of Tenant,
termination of this Lease or, except as otherwise provided in the immediately
following paragraph, the abatement of Rent.  Tenant shall be responsible for
obtaining and paying for its own janitorial services and refuse and trash
collection for the Premises.  

Notwithstanding anything to the contrary set forth herein, if (i) a stoppage of
an Essential Service (as defined below) to the Premises shall occur and such
stoppage is due solely to the gross negligence or willful misconduct of Landlord
and not due in any part to any act or omission on the part of Tenant or any
Tenant Party or any matter beyond Landlord’s reasonable control (any such
stoppage of an Essential Service being hereinafter referred to as a “Service
Interruption”), and (ii) such Service Interruption continues for more than 5
consecutive business days after Landlord shall have received written notice
thereof from Tenant, and (iii) as a result of such Service Interruption, the
conduct of Tenant’s normal operations in the Premises are materially and
adversely affected, then, to the extent that such Service Interruption is
covered by rental interruption insurance carried by Landlord pursuant to this
Lease, there shall be an abatement of one day’s Base Rent for each day during
which such Service Interruption continues after such 5 business day period;
provided, however, that if any part of the Premises is reasonably useable for
Tenant’s normal business operations or if Tenant conducts all or any part of its
operations in any portion of the Premises notwithstanding such Service
Interruption, then the amount of each daily abatement of Base Rent shall only be
proportionate to the nature and extent of the interruption of Tenant’s normal
operations or ability to use the Premises.  The rights granted to Tenant under
this paragraph shall be Tenant’s sole and exclusive remedy resulting from a
failure of Landlord to provide services, and Landlord shall not otherwise be
liable for any loss or damage suffered or sustained by Tenant resulting from any
failure or cessation of services.  For purposes hereof, the term “Essential
Services” shall mean the following services:  HVAC service, water, sewer and
electricity, but in each case only to the extent that Landlord has an obligation
to provide same to Tenant under this Lease.  The provisions of this paragraph
shall only apply as long as the original Tenant is the tenant occupying the
Premises under this Lease and shall not apply to any assignee or sublessee.

(b)Loading Dock.  Tenant may use the loading dock in common with others entitled
thereto at no additional charge during the regular hours of operation of the
loading dock, which are 24 hours per day, 7 days per week, subject to downtime
for maintenance and repairs.

12.Alterations and Tenant’s Property.  Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant, including
additional locks or bolts of any kind or nature upon any doors or windows in the
Premises, but excluding installation, removal or realignment of furniture
systems (other than removal of furniture systems owned or paid for by Landlord)
not involving any modifications to the structure or connections (other than by
ordinary plugs or jacks) to Building Systems (as defined in Section 13)
(“Alterations”) shall be subject to Landlord’s prior written consent, which may
be given or withheld in Landlord’s sole discretion if any such Alteration
affects the structure or Building Systems and shall not be otherwise
unreasonably withheld, conditioned or delayed.  Tenant may construct
nonstructural Alterations in the Premises without Landlord’s prior approval if
the cost of any individual Alteration does not exceed $50,000 and the aggregate
cost of all such Alterations in any 12 month period does not exceed $100,000 (a
“Notice-Only Alteration”), provided Tenant notifies Landlord

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 10

in writing of such intended Notice-Only Alteration, and such notice shall be
accompanied by plans, specifications, work contracts and such other information
concerning the nature and cost of the Notice-Only Alteration as may be
reasonably requested by Landlord, which notice and accompanying materials shall
be delivered to Landlord not less than 15 business days in advance of any
proposed construction.  If Landlord approves any Alterations, Landlord may
impose such conditions on Tenant in connection with the commencement,
performance and completion of such Alterations as Landlord may deem appropriate
in Landlord’s reasonable discretion.  Any request for approval shall be in
writing, delivered not less than 15 business days in advance of any proposed
construction, and accompanied by plans, specifications, bid proposals, work
contracts and such other information concerning the nature and cost of the
alterations as may be reasonably requested by Landlord, including the identities
and mailing addresses of all persons performing work or supplying
materials.  Landlord’s right to review plans and specifications and to monitor
construction shall be solely for its own benefit, and Landlord shall have no
duty to ensure that such plans and specifications or construction comply with
applicable Legal Requirements.  Tenant shall cause, at its sole cost and
expense, all Alterations to comply with insurance requirements and with Legal
Requirements and shall implement at its sole cost and expense any alteration or
modification required by Legal Requirements as a result of any
Alterations.  Tenant shall pay to Landlord, as Additional Rent, on demand an
amount equal to the reasonable out-of-pocket costs incurred by Landlord with
respect to any Alteration to cover Landlord’s overhead and expenses for plan
review, coordination, scheduling and supervision.  Before Tenant begins any
Alteration, Landlord may post on and about the Premises notices of
non-responsibility pursuant to applicable law.  Tenant shall reimburse Landlord
for, and indemnify and hold Landlord harmless from, any expense incurred by
Landlord by reason of faulty work done by Tenant or its contractors, delays
caused by such work, or inadequate cleanup.  

With respect to any Alterations exceeding $100,000, Landlord shall have the
right to require Tenant to furnish security or make other arrangements
satisfactory to Landlord to assure payment for the completion of such
Alterations work free and clear of liens. With respect to all Alterations,
Tenant shall provide (and cause each contractor or subcontractor to provide)
certificates of insurance for workers’ compensation and other coverage in
amounts and from an insurance company satisfactory to Landlord protecting
Landlord against liability for personal injury or property damage during
construction.  Upon completion of any Alterations, Tenant shall deliver to
Landlord:  (i) sworn statements setting forth the names of all contractors and
subcontractors who did the work and final lien waivers from all such contractors
and subcontractors; and (ii) “as built” plans for any such Alteration.

Except for Removable Installations (as hereinafter defined), all Installations
(as hereinafter defined) shall be and shall remain the property of Landlord
during the Term and following the expiration or earlier termination of the Term,
shall not be removed by Tenant at any time during the Term, and shall remain
upon and be surrendered with the Premises as a part thereof.  Notwithstanding
the foregoing, Landlord may, at the time its approval of any such Installation
is requested, notify Tenant that Landlord requires that Tenant remove such
Installation upon the expiration or earlier termination of the Term, in which
event Tenant shall remove such Installation in accordance with the immediately
succeeding sentence.  Upon the expiration or earlier termination of the Term,
Tenant shall remove (i) all wires, cables or similar equipment which Tenant has
installed in the Premises or in the risers or plenums of the Building, (ii) any
Installations for which Landlord has given Tenant notice of removal in
accordance with the immediately preceding sentence, and (iii) all of Tenant’s
Property (as hereinafter defined), and Tenant shall restore and repair any
damage caused by or occasioned as a result of such removal, including, without
limitation, capping off all such connections behind the walls of the Premises
and repairing any holes.  During any restoration period beyond the expiration or
earlier termination of the Term, Tenant shall pay Rent to Landlord as provided
herein as if said space were otherwise occupied by Tenant.

Subject to the provisions of this paragraph, during the Term, Landlord waives
any statutory landlord’s lien and any attachment for Rent on Tenant’s Property
and on any Alteration of Tenant that is not required to be surrendered to
Landlord at the expiration or sooner termination of the Term of this Lease
(collectively, “Personalty”) that Landlord may have or may hereafter acquire.
Landlord acknowledges and agrees that Tenant’s Personalty may be leased from an
equipment lessor or encumbered by Tenant’s lender (collectively, “Equipment
Lessor”) and that Tenant may execute and enter into an equipment lease or
security agreement with respect to such Personalty (“Equipment

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 11

Lease”).  If and to the extent required by any Equipment Lease or Equipment
Lessor, Landlord shall execute and deliver to the Equipment Lessor a written
consent, waiver and/or acknowledgment which is in form and content reasonably
acceptable to Landlord (“Lien Waiver”) in which Landlord (i) acknowledges and
agrees that, during the Term, the Personalty which is the subject of the
Equipment Lease and described with specificity on an exhibit to the Lien Waiver
constitutes the personal property of Tenant (unless contrary to the provisions
of this Lease), and shall not be considered to be part of the Premises,
regardless of whether or by what means they become attached thereto, (ii) agrees
that, during the Term, it shall not claim any interest in such Personalty, and
(iii) agrees that Equipment Lessor may enter the Premises for the purpose of
removing such Personalty, but only if, in such consent such Equipment Lessor
agrees to repair any damage resulting from such removal and to indemnify and
hold harmless Landlord from and against any claim or other loss that results
from such entry and, agrees, within 3 business days after the expiration or
termination of the Term to pay all Rent that would accrue under the Lease if it
had not terminated or expired for the period from the expiration or termination
of such Lease until 5 business days after such Equipment Lessor relinquishes its
right rights to enter into the Premises; provided, further, such Equipment
Lessor’s right to enter the Premises shall in any event expire 30 days after the
expiration or termination of the Lease in which case the Equipment Lessor and
Tenant shall agree that the Personalty shall be deemed abandoned. Such Lien
Waiver documents also may contain such other reasonable and customary provisions
that are reasonably acceptable to Landlord.  Landlord shall be entitled to be
paid as administrative rent a fee of $1,000 per occurrence for its time and
effort in preparing and negotiating each Lien Waiver.

For purposes of this Lease, (x) “Removable Installations” means any items listed
on Exhibit F attached hereto and any items agreed by Landlord in writing to be
included on Exhibit F in the future, (y) ”Tenant’s Property” means Removable
Installations and, other than Installations, any personal property or equipment
of Tenant that may be removed without material damage to the Premises, and
(z) ”Installations” means all property of any kind paid for with the TI Fund,
all Alterations, all fixtures, and all partitions, hardware, built-in machinery,
built-in casework and cabinets and other similar additions, equipment, property
and improvements built into the Premises so as to become an integral part of the
Premises, including, without limitation, fume hoods which penetrate the roof or
plenum area, built-in cold rooms, built-in warm rooms, walk-in cold rooms,
walk-in warm rooms, deionized water systems, glass washing equipment,
autoclaves, chillers, built-in plumbing, electrical and mechanical equipment and
systems, and any power generator and transfer switch.

13.Landlord’s Repairs.  Landlord, as an Operating Expense, shall maintain all of
the structural and exterior components of the Building, the parking and other
Common Areas of the Project, in good repair, reasonable wear and tear and
uninsured losses and damages caused by Tenant, or by any of Tenant’s agents,
servants, employees, invitees and contractors (collectively, “Tenant Parties”)
excluded.  Losses and damages caused by Tenant or any Tenant Party shall be
repaired by Landlord, to the extent not covered by insurance, at Tenant’s sole
cost and expense.  Landlord reserves the right to stop Building Systems services
when reasonably necessary (i) by reason of accident or emergency, or (ii) for
planned repairs, alterations or improvements for which Landlord is responsible
under this Lease, which are, in the judgment of Landlord, necessary to be made,
until said repairs, alterations or improvements shall have been
completed.  Landlord shall have no responsibility or liability for failure to
supply Building Systems services during any such period of interruption;
provided, however, that Landlord shall, except in case of emergency, give Tenant
48 hours advance notice of any planned stoppage of Building Systems services for
routine maintenance, repairs, alterations or improvements.  Landlord shall use
reasonable efforts to minimize interference with Tenant’s operations in the
Premises in connection with the stoppage of Building Systems pursuant to this
Section 13.  Tenant shall promptly give Landlord written notice of any repair
required by Landlord pursuant to this Section after which Landlord shall make a
reasonable effort to promptly and diligently effect such repair.  Landlord shall
not be liable for any failure to make any repairs or to perform any maintenance
unless such failure shall persist for an unreasonable time after Tenant’s
written notice of the need for such repairs or maintenance.  Tenant waives its
rights under any state or local law to terminate this Lease or to make such
repairs at Landlord’s expense and agrees that the parties’ respective rights
with respect to such matters shall be solely as set forth herein.  Repairs
required as the result of fire, earthquake, flood, vandalism, war, or similar
cause of damage or destruction shall be controlled by Section 18.

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 12

14.Tenant’s Repairs.  Subject to Section 13 hereof, Tenant, at its expense,
shall repair, replace and maintain in good condition all portions of the
Premises, including, without limitation, entries, doors, ceilings, interior
windows, interior walls, and the interior side of demising walls, HVAC,
plumbing, fire sprinklers, elevators and all other building systems serving the
Premises (“Building Systems”).  Such repair and replacement may include capital
expenditures and repairs whose benefit may extend beyond the Term.  Tenant
shall, at its expense, procure and maintain contracts, in form and substance
reasonably satisfactory to Landlord, with copies to Landlord, for, and with
contractors specializing and experienced in the maintenance and repair of the
Building Systems and all other parts of the Premises that Tenant is responsible
for under this Lease. Should Tenant fail to make any such repair or replacement
or fail to maintain the Premises or maintain any contracts, Landlord shall give
Tenant written notice of such failure.  If Tenant fails to commence cure of such
failure within 10 business days of Landlord’s notice, and thereafter diligently
prosecute such cure to completion, Landlord may perform such work and shall be
reimbursed by Tenant within 10 business days after demand therefor; provided,
however, that if such failure by Tenant creates or could reasonably create an
emergency, Landlord may immediately commence cure of such failure and shall
thereafter be entitled to recover the actual, reasonable costs of such cure from
Tenant.  Subject to Sections 17 and 18, Tenant shall bear the full uninsured
cost of any repair or replacement to any part of the Project that results from
damage caused by Tenant or any Tenant Party.

15.Mechanic’s Liens.  Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 15 business days after Tenant’s receipt of written notice of the
filing thereof, at Tenant’s sole cost and shall otherwise keep the Premises and
the Project free from any liens arising out of work performed, materials
furnished or obligations incurred by Tenant.  Should Tenant fail to discharge
any lien described herein, Landlord shall have the right, but not the
obligation, to pay such claim or post a bond or otherwise provide security to
eliminate the lien as a claim against title to the Project and the cost thereof
shall be immediately due from Tenant as Additional Rent.  If Tenant shall lease
or finance the acquisition of office equipment, furnishings, or other personal
property of a removable nature utilized by Tenant in the operation of Tenant’s
business, Tenant warrants that any Uniform Commercial Code Financing Statement
filed as a matter of public record by any lessor or creditor of Tenant will upon
its face or by exhibit thereto indicate that such Financing Statement is
applicable only to removable personal property of Tenant located within the
Premises.  In no event shall the address of the Project be furnished on the
statement without qualifying language as to applicability of the lien only to
removable personal property, located in an identified suite held by Tenant.  

16.Indemnification.  Tenant hereby indemnifies and agrees to defend, save and
hold Landlord harmless from and against any and all Claims for injury or death
to persons or damage to property occurring within or about the Premises, arising
directly or indirectly out of use or occupancy of the Premises or a breach or
default by Tenant in the performance of any of its obligations hereunder, unless
caused solely by the willful misconduct or negligence of Landlord or Landlord’s
agents, servants, employees or contractors.  Landlord shall not be liable to
Tenant for, and Tenant assumes all risk of damage to, personal property
(including, without limitation, loss of records kept within the
Premises).  Tenant further waives any and all Claims for injury to Tenant’s
business or loss of income relating to any such damage or destruction of
personal property (including, without limitation, any loss of
records).  Landlord shall not be liable for any damages arising from any act,
omission or neglect of any tenant in the Project or of any other third party.

Landlord hereby indemnifies and agrees to defend, save and hold Tenant harmless
from and against any and all Claims for injury or death to persons or damage to
property  sustained or occurring at the Project (but outside of the Premises)
caused proximately by the willful misconduct or gross negligence of Landlord.

17.Insurance.  Landlord shall maintain all risk property and, if applicable,
sprinkler damage insurance covering the full replacement cost of the
Project.  Landlord shall further procure and maintain commercial general
liability insurance with a single loss limit of not less than $2,000,000 for
bodily injury and property damage with respect to the Project.  Landlord may,
but is not obligated to, maintain such

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 13

other insurance and additional coverages as it may deem necessary, including,
but not limited to, flood, environmental hazard and earthquake, loss or failure
of building equipment, errors and omissions, rental loss during the period of
repair or rebuilding, workers’ compensation insurance and fidelity bonds for
employees employed to perform services and insurance for any improvements
installed by Tenant or which are in addition to the standard improvements
customarily furnished by Landlord without regard to whether or not such are made
a part of the Project.  All such insurance shall be included as part of the
Operating Expenses.  The Project may be included in a blanket policy (in which
case the cost of such insurance allocable to the Project will be determined by
Landlord based upon the insurer’s cost calculations).  Tenant shall also
reimburse Landlord for any increased premiums or additional insurance which
Landlord reasonably documents to be as a result of Tenant’s particular use of
the Premises and provided that Tenant has a reasonable opportunity to cease said
particular use/activity prior to incurring any such costs.  

Tenant, at its sole cost and expense, shall maintain during the Term:  all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with such limits as required by law; and commercial general
liability insurance, with a minimum limit of not less than $4,000,000 per
occurrence for bodily injury and property damage with respect to the
Premises.  The commercial general liability insurance policy shall name
Alexandria Real Estate Equities, Inc., and Landlord, its officers, directors,
employees, managers, agents, invitees and contractors (collectively, “Landlord
Parties”), as additional insureds; insure on an occurrence and not a claims-made
basis; be issued by insurance companies which have a rating of not less than
policyholder rating of A and financial category rating of at least Class X in
“Best’s Insurance Guide”; shall not be cancelable for nonpayment of premium
unless 30 days prior written notice shall have been given to Landlord from the
insurer; not contain a hostile fire exclusion; contain a contractual liability
endorsement; and provide primary coverage to Landlord (any policy issued to
Landlord providing duplicate or similar coverage shall be deemed excess over
Tenant’s policies). Copies of such policies (if requested  by Landlord), or
certificates of insurance showing the limits of coverage required hereunder and
showing Landlord as an additional insured, along with reasonable evidence of the
payment of premiums for the applicable period, shall be delivered to Landlord by
Tenant prior to (i) the earlier to occur of  (x) the Commencement Date, or (y)
the date that Tenant accesses the Premises under this Lease, and (ii) each
renewal of said insurance.  Tenant’s policy may be a “blanket policy” with an
aggregate per location endorsement which specifically provides that the amount
of insurance shall not be prejudiced by other losses covered by the
policy.  Tenant shall, at least 5 days prior to the expiration of such policies,
furnish Landlord with renewal certificates.

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to:  (i) any lender of
Landlord holding a security interest in the Project or any portion thereof, (ii)
the landlord under any lease wherein Landlord is tenant of the real property on
which the Project is located, if the interest of Landlord is or shall become
that of a tenant under a ground or other underlying lease rather than that of a
fee owner, and/or (iii) any management company retained by Landlord to manage
the Project.

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against.  Neither party nor
its respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder, and each party waives any claims against the other party,
and its respective Related Parties, for such loss or damage.  The failure of a
party to insure its property shall not void this waiver.  Landlord and its
respective Related Parties shall not be liable for, and Tenant hereby waives all
claims against such parties for, business interruption and losses occasioned
thereby sustained by Tenant or any person claiming through Tenant resulting from
any accident or occurrence in or upon the Premises or the Project from any cause
whatsoever.  If the

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 14

foregoing waivers shall contravene any law with respect to exculpatory
agreements, the liability of Landlord or Tenant shall be deemed not released but
shall be secondary to the other’s insurer.

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project; provided, however,
that the increased amount of coverage is consistent with coverage amounts then
being required by institutional owners of similar projects with tenants
occupying similar size premises in the geographical area in which the Project is
located.

18.Restoration.  If, at any time during the Term, the Project or the Premises
are damaged or destroyed by a fire or other casualty, Landlord shall notify
Tenant within 60 days after discovery of such damage as to the amount of time
Landlord reasonably estimates it will take to restore the Project or the
Premises, as applicable (the “Restoration Period”).  If the Restoration Period
is reasonably estimated to exceed 9 months (the “Maximum Restoration Period”),
Landlord may, in such notice, elect to terminate this Lease as of the date that
is 75 days after the date of discovery of such damage or destruction; provided,
however, that notwithstanding Landlord’s election to restore, Tenant may elect
to terminate this Lease by written notice to Landlord delivered within 10
business days of receipt of a notice from Landlord estimating a Restoration
Period for the Premises longer than the Maximum Restoration Period.  Unless
either Landlord or Tenant so elects to terminate this Lease, Landlord shall,
subject to receipt of sufficient insurance proceeds (with any deductible to be
treated as a current Operating Expense), promptly restore the Premises
(excluding the improvements installed by Tenant or by Landlord and paid for by
Tenant unless covered by the insurance Landlord maintains as an Operating
Expense hereunder, in which case such improvements shall be included, to the
extent of such insurance proceeds, in Landlord’s restoration), subject to delays
arising from the collection of insurance proceeds, from Force Majeure events or
as needed to obtain any license, clearance or other authorization of any kind
required to enter into and restore the Premises issued by any Governmental
Authority having jurisdiction over the use, storage, handling, treatment,
generation, release, disposal, removal or remediation of Hazardous Materials (as
defined in Section 30) in, on or about the Premises (collectively referred to
herein as “Hazardous Materials Clearances”); provided, however, that if repair
or restoration of the Premises is not substantially complete as of the end of
the Maximum Restoration Period or, if longer, the Restoration Period, Landlord
may, in its sole and absolute discretion, elect not to proceed with such repair
and restoration, or Tenant may by written notice to Landlord delivered within 10
business days of the expiration of the Maximum Restoration Period or, if longer,
the Restoration Period, elect to terminate this Lease, in which event Landlord
shall be relieved of its obligation to make such repairs or restoration and this
Lease shall terminate as of the date that is 75 days after the later of:  (i)
discovery of such damage or destruction, or (ii) the date all required Hazardous
Materials Clearances are obtained, but Landlord shall retain any Rent paid and
the right to any Rent payable by Tenant prior to such election by Landlord or
Tenant.

Tenant, at its expense, shall promptly perform, subject to delays arising from
the collection of insurance proceeds, from Force Majeure (as defined in Section
34) events or to obtain Hazardous Material Clearances, all repairs or
restoration deemed necessary by Tenant in accordance with its then current
operations and not required to be done by Landlord and shall promptly re-enter
the Premises and commence doing business in accordance with this
Lease.  Notwithstanding the foregoing, either Landlord or Tenant may terminate
this Lease upon written notice to the other if the Premises are damaged during
the last year of the Term and Landlord reasonably estimates that it will take
more than 2 months to repair such damage; provided, however, that such notice is
delivered within 10 business days after the date that Landlord provides Tenant
with written notice of the estimated Restoration Period.  Notwithstanding
anything to the contrary contained herein, Landlord shall also have the right to
terminate this Lease if insurance proceeds are not available for such
restoration (provided that such unavailability of proceeds is not the result of
Landlord’s failure to maintain the insurance policies required to be maintained
by Landlord pursuant to Section 17).  Rent shall be abated from the date all
required Hazardous Material Clearances are obtained until the Premises are
repaired and restored, in the proportion which the area of the Premises, if any,
which is not usable by Tenant bears to the total area of the Premises, unless
Landlord provides Tenant with other space during the period of repair that is
suitable for the temporary conduct of Tenant’s business.  In the event that no
Hazardous Material Clearances are required to be

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 15

obtained by Tenant with respect to the Premises, rent abatement shall commence
on the date of discovery of the damage or destruction.  Such abatement shall be
the sole remedy of Tenant, and except as provided in this Section 18, Tenant
waives any right to terminate the Lease by reason of damage or casualty loss.

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

19.Condemnation.  If the whole or any material part of the Premises or the
Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking would in Landlord’s
reasonable judgment, would materially interfere with or impair Landlord’s
ownership or operation of the Project or would in the reasonable judgment of
Landlord and Tenant either prevent or materially interfere with Tenant’s use of
the Premises (as resolved, if the parties are unable to agree, by arbitration by
a single arbitrator with the qualifications and experience appropriate to
resolve the matter and appointed pursuant to and acting in accordance with the
rules of the American Arbitration Association), then upon written notice by
Landlord or Tenant to the other, this Lease shall terminate and Rent shall be
apportioned as of said date.  If part of the Premises shall be Taken, and this
Lease is not terminated as provided above, Landlord shall promptly restore the
Premises and the Project as nearly as is commercially reasonable under the
circumstances to their condition prior to such partial Taking and the rentable
square footage of the Building, the rentable square footage of the Premises,
Tenant’s Share of Operating Expenses and the Rent payable hereunder during the
unexpired Term shall be reduced to such extent as may be fair and reasonable
under the circumstances.  Upon any such Taking, Landlord shall be entitled to
receive the entire price or award from any such Taking without any payment to
Tenant, and Tenant hereby assigns to Landlord Tenant’s interest, if any, in such
award.  Tenant shall have the right, to the extent that same shall not diminish
Landlord’s award, to make a separate claim against the condemning authority (but
not Landlord) for such compensation as may be separately awarded or recoverable
by Tenant for moving expenses and damage to Tenant’s trade fixtures, if a
separate award for such items is made to Tenant.  Tenant hereby waives any and
all rights it might otherwise have pursuant to any provision of state law to
terminate this Lease upon a partial Taking of the Premises or the Project.

20.Events of Default.  Each of the following events shall be a default
(“Default”) by Tenant under this Lease:

(a)Payment Defaults.  Tenant shall fail to pay any installment of Rent or any
other payment hereunder within 5 business days after receipt of written notice
of the delinquency; provided, however, that Landlord will give Tenant notice and
an opportunity to cure any failure to pay Rent within 5 days of any such notice
not more than once in any 12 month period and Tenant agrees that such notice
shall be in lieu of and not in addition to, or shall be deemed to be, any notice
required by law.

(b)Insurance.  Any insurance required to be maintained by Tenant pursuant to
this Lease shall be canceled or terminated or shall expire or shall be reduced
or materially changed, or Landlord shall receive a notice of nonrenewal of any
such insurance and Tenant shall fail to obtain replacement insurance before the
expiration of the current coverage.

(c)Abandonment.  Tenant shall abandon the Premises.  Tenant shall not be deemed
to have abandoned the Premises if (i) Tenant provides Landlord with reasonable
advance notice prior to vacating and, at the time of vacating the Premises,
Tenant completes Tenant’s obligations with respect to the Surrender Plan in
compliance with Section 28, (ii) Tenant has made reasonable arrangements with

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 16

Landlord for the security of the Premises for the balance of the Term, and (iii)
Tenant continues during the balance of the Term to satisfy all of its
obligations under the Lease as they come due.

(d)Improper Transfer.  Tenant shall assign, sublease or otherwise transfer or
attempt to transfer all or any portion of Tenant’s interest in this Lease or the
Premises except as expressly permitted herein, or Tenant’s interest in this
Lease shall be attached, executed upon, or otherwise judicially seized and such
action is not released within 90 days of the action.

(e)Liens.  Tenant shall fail to discharge or otherwise obtain the release of any
lien placed upon the Premises in violation of this Lease within 15 business days
after Tenant’s receipt of written notice that such lien is filed against the
Premises.

(f)Insolvency Events.  Tenant or any guarantor or surety of Tenant’s obligations
hereunder shall:  (A) make a general assignment for the benefit of creditors;
(B) commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or of
any substantial part of its property (collectively a “Proceeding for Relief”);
(C) become the subject of any Proceeding for Relief which is not dismissed
within 90 days of its filing or entry; or (D) die or suffer a legal disability
(if Tenant, guarantor, or surety is an individual) or be dissolved or otherwise
fail to maintain its legal existence (if Tenant, guarantor or surety is a
corporation, partnership or other entity).

(g)Estoppel Certificate or Subordination Agreement.  Tenant fails to execute any
document required from Tenant under Sections 23 or 27 within 5 days after a
second notice requesting such document.

(h)Other Defaults.  Tenant shall fail to comply with any provision of this Lease
other than those specifically referred to in this Section 20, and, except as
otherwise expressly provided herein, such failure shall continue for a period of
30 days after written notice thereof from Landlord to Tenant.

Any notice given under Section 20(h) hereof shall:  (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 30 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 30 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 90 days from the date of Landlord’s notice.

21.Landlord’s Remedies.

(a)Payment By Landlord; Interest.  Upon a Default by Tenant hereunder, Landlord
may, without waiving or releasing any obligation of Tenant hereunder, make such
payment or perform such act.  All sums so paid or incurred by Landlord, together
with interest thereon, from the date such sums were paid or incurred, at the
annual rate equal to 12% per annum or the highest rate permitted by law (the
“Default Rate”), whichever is less, shall be payable to Landlord on demand as
Additional Rent.  

(b)Late Payment Rent.  Late payment by Tenant to Landlord of Rent and other sums
due will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult and impracticable to
ascertain.  Such costs include, but are not limited to, processing and
accounting charges and late charges which may be imposed on Landlord under any
Mortgage covering the Premises.  Therefore, if any installment of Rent due from
Tenant is not received by Landlord within 5 days after the date such payment is
due, Tenant shall pay to Landlord an additional sum equal to 6% of the overdue
Rent as a late charge. Notwithstanding the foregoing, before assessing a late
charge

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 17

the first time in any calendar year, Landlord shall provide Tenant written
notice of the delinquency and will waive the right if Tenant pays such
delinquency within 5 days thereafter.  The parties agree that this late charge
represents a fair and reasonable estimate of the costs Landlord will incur by
reason of late payment by Tenant.  In addition to the late charge, Rent not paid
when due shall bear interest at the Default Rate from the 5th day after the date
due until paid.

(c)Remedies.  Upon the occurrence of a Default, Landlord, at its option, without
further notice or demand to Tenant, shall have in addition to all other rights
and remedies provided in this Lease, at law or in equity, the option to pursue
any one or more of the following remedies, each and all of which shall be
cumulative and nonexclusive, without any notice or demand whatsoever.

(i)Terminate this Lease, or at Landlord’s option, Tenant’s right to possession
only, in which event Tenant shall immediately surrender the Premises to
Landlord, and if Tenant fails to do so, Landlord may, without prejudice to any
other remedy which it may have for possession or arrearages in rent, enter upon
and take possession of the Premises and expel or remove Tenant and any other
person who may be occupying the Premises or any part thereof, without being
liable for prosecution or any claim or damages therefor;

(ii)Upon any termination of this Lease, whether pursuant to the foregoing
Section 21(c)(i) or otherwise, Landlord may recover from Tenant the following:

(A)The amount of any unpaid rent which has been earned at the time of such
termination; plus

(B)The amount of the unpaid rent for the balance of the Term; plus

(C)Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including, but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

(D)At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

The term “rent” as used in this Section 21 shall be deemed to be and to mean all
sums of every nature required to be paid by Tenant pursuant to the terms of this
Lease, whether to Landlord or to others.  As used in Section 21(c)(ii)(A) above,
the “amount” shall be computed by allowing interest at the Default Rate.

(iii)Landlord may continue this Lease in effect after Tenant’s Default and
recover rent as it becomes due (Landlord and Tenant hereby agreeing that Tenant
has the right to sublet or assign hereunder, subject only to reasonable
limitations).  Accordingly, if Landlord does not elect to terminate this Lease
following a Default by Tenant, Landlord may, from time to time, without
terminating this Lease, enforce all of its rights and remedies hereunder,
including the right to recover all Rent as it becomes due.

(iv)Whether or not Landlord elects to terminate this Lease following a Default
by Tenant, Landlord shall have the right to terminate any and all subleases,
licenses, concessions or other consensual arrangements for possession entered
into by Tenant and affecting the Premises or may, in Landlord’s sole discretion,
succeed to Tenant’s interest in such subleases, licenses, concessions or
arrangements.  Upon Landlord’s election to succeed to Tenant’s interest in any
such subleases, licenses, concessions or arrangements, Tenant shall, as of the
date of notice by

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 18

Landlord of such election, have no further right to or interest in the rent or
other consideration receivable thereunder.

(v)Independent of the exercise of any other remedy of Landlord hereunder or
under applicable law, Landlord may conduct an environmental test of the Premises
as generally described in Section 30(d) hereof, at Tenant’s expense.

(d)Effect of Exercise.  Exercise by Landlord of any remedies hereunder or
otherwise available shall not be deemed to be an acceptance of surrender of the
Premises and/or a termination of this Lease by Landlord, it being understood
that such surrender and/or termination can be effected only by the express
written agreement of Landlord and Tenant.  Any law, usage, or custom to the
contrary notwithstanding, Landlord shall have the right at all times to enforce
the provisions of this Lease in strict accordance with the terms hereof; and the
failure of Landlord at any time to enforce its rights under this Lease strictly
in accordance with same shall not be construed as having created a custom in any
way or manner contrary to the specific terms, provisions, and covenants of this
Lease or as having modified the same and shall not be deemed a waiver of
Landlord’s right to enforce one or more of its rights in connection with any
subsequent default.  A receipt by Landlord of Rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Landlord.  To
the greatest extent permitted by law, Tenant waives the service of notice of
Landlord’s intention to re-enter, re-take or otherwise obtain possession of the
Premises as provided in any statute, or to institute legal proceedings to that
end, and also waives all right of redemption in case Tenant shall be
dispossessed by a judgment or by warrant of any court or judge.  Any reletting
of the Premises or any portion thereof shall be on such terms and conditions as
Landlord in its sole discretion may determine.  Landlord shall not be liable
for, nor shall Tenant’s obligations hereunder be diminished because of,
Landlord’s failure to relet the Premises or collect rent due in respect of such
reletting or otherwise to mitigate any damages arising by reason of Tenant’s
Default.  Landlord shall not be liable for, nor shall Tenant’s obligations
hereunder be diminished because of, Landlord’s failure to relet the Premises or
collect rent due in respect of such reletting or otherwise to mitigate any
damages arising by reason of Tenant’s Default.  Landlord shall, however, use
commercially reasonable efforts to mitigate the damages arising by reason of the
termination of this Lease as a result of a Default by Tenant; provided, however,
that in no event shall mitigation require Landlord to consider, among other
things, (i) any tenant which does not satisfy Landlord’s then current
underwriting criteria, in the exercise of Landlord’s sole and absolute
discretion, for comparable size premises, (ii) subdividing the Premises unless
Landlord elects in its sole and absolute discretion to do so, (iii) any change
in use of the Premises or any alterations which would lessen the value of the
leasehold improvements, (iv) granting any tenant improvement allowances, free
rent or other lease concessions, or (v) accepting any tenant if Landlord would
have the right to reject such tenant if such tenant were a proposed assignee or
sublessee of Tenant including, without limitation, considering the factors
described in Section 22(b).

Notwithstanding any contrary provision of this Lease, neither party shall be
liable to the other party for any special, indirect, consequential or punitive
damages arising under this Lease; provided that this sentence shall not apply to
Landlord’s damages (x) as provided for in Section 8, and/or (y) in connection
with Tenant’s obligations as more fully set forth in Section 30.  In no event
shall the foregoing limit the damages to which Landlord is entitled under
Section 21(c)(ii)(A)-(D).

22.Assignment and Subletting.

(a)General Prohibition.  Without Landlord’s prior written consent subject to and
on the conditions described in this Section 22 (including, without limitation,
the terms and conditions of Section 22(b) below), Tenant shall not, directly or
indirectly, voluntarily or by operation of law, assign this Lease or sublease
the Premises or any part thereof or mortgage, pledge, or hypothecate its
leasehold interest or grant any concession or license within the Premises, and
any attempt to do any of the foregoing shall be void and of no effect.  If
Tenant is a corporation, partnership or limited liability company, the shares or
other ownership interests thereof which are not actively traded upon a stock
exchange or in the over-the-

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 19

counter market, a transfer or series of transfers whereby more than 50% of the
issued and outstanding shares or other ownership interests of such corporation
are, or voting control is, transferred (but excepting transfers upon deaths of
individual owners) from a person or persons or entity or entities which were
owners thereof at time of execution of this Lease to persons or entities who
were not owners of shares or other ownership interests of the corporation,
partnership or limited liability company at time of execution of this Lease,
shall be deemed an assignment of this Lease requiring the consent of Landlord as
provided in this Section 22.  

(b)Permitted Transfers.  If Tenant desires to assign, sublease, hypothecate or
otherwise transfer this Lease or sublet the Premises other than pursuant to a
Permitted Assignment (as defined below), then at least 15 business days, but not
more than 45 business days, before the date Tenant desires the assignment or
sublease to be effective (the “Assignment Date”), Tenant shall give Landlord a
notice (the “Assignment Notice”) containing such information about the proposed
assignee or sublessee, including the proposed use of the Premises and any
Hazardous Materials proposed to be used, stored handled, treated, generated in
or released or disposed of from the Premises, the Assignment Date, any
relationship between Tenant and the proposed assignee or sublessee, and all
material terms and conditions of the proposed assignment or sublease, including
a copy of any proposed assignment or sublease in its final form, and such other
information as Landlord may deem reasonably necessary or appropriate to its
consideration whether to grant its consent. Landlord may, by giving written
notice to Tenant within 15 business days after receipt of the Assignment
Notice:  (i) grant such consent (provided that Landlord shall further have the
right to review and approve or disapprove the proposed form of sublease prior to
the effective date of any such subletting), (ii) refuse such consent, in its
reasonable discretion; or (iii) if the proposed assignment or subletting
concerns the entire Premises for the remainder (or substantially all of the
remainder) of the Term, terminate this Lease with respect to the space described
in the Assignment Notice as of the Assignment Date (an “Assignment
Termination”). Among other reasons, it shall be reasonable for Landlord to
withhold its consent in any of these instances:  (1) the proposed assignee or
subtenant is a governmental agency; (2) in Landlord’s reasonable judgment, the
use of the Premises by the proposed assignee or subtenant would entail any
alterations that would materially lessen the value of the leasehold improvements
in the Premises, or would require materially increased services by Landlord; (3)
in Landlord’s reasonable judgment, the proposed assignee or subtenant lacks the
creditworthiness to support the financial obligations it will incur under the
proposed assignment or sublease; (4) in Landlord’s reasonable judgment, the
character, reputation, or business of the proposed assignee or subtenant is
inconsistent with the desired tenant-mix or the quality of other tenancies in
the Project or is inconsistent with the type and quality of the nature of the
Building; (5) Landlord has experienced previous defaults by or is in litigation
with the proposed assignee or subtenant; (6) the use of the Premises by the
proposed assignee or subtenant will violate any applicable Legal Requirement;
(7) the proposed assignee or subtenant is an entity with whom Landlord is
negotiating to lease space in the Project; or (9) the assignment or sublease is
prohibited by Landlord’s lender. If Landlord delivers notice of its election to
exercise an Assignment Termination, Tenant shall have the right to withdraw such
Assignment Notice by written notice to Landlord of such election within 5
business days after Landlord’s notice electing to exercise the Assignment
Termination.  If Tenant withdraws such Assignment Notice, this Lease shall
continue in full force and effect.  If Tenant does not withdraw such Assignment
Notice, this Lease, and the term and estate herein granted, shall terminate as
of the Assignment Date with respect to the space described in such Assignment
Notice.  No failure of Landlord to exercise any such option to terminate this
Lease, or to deliver a timely notice in response to the Assignment Notice, shall
be deemed to be Landlord’s consent to the proposed assignment, sublease or other
transfer.  Tenant shall pay to Landlord a fee equal to One Thousand Five Hundred
Dollars ($1,500) in connection with its consideration of any Assignment Notice
and/or its preparation or review of any consent documents.  Notwithstanding the
foregoing, Landlord’s consent to an assignment of this Lease or a subletting of
any portion of the Premises to any entity controlling, controlled by or under
common control with Tenant (a “Permitted Assignment”) shall not be required,
provided that Landlord shall have the right to approve the form of any such
sublease or assignment.  Notwithstanding the foregoing, Landlord’s consent to an
assignment of this Lease or a subletting of any portion of the Premises to any
entity controlling, controlled by or under common control with Tenant (a
“Control Permitted Assignment”) shall not be required, provided that Landlord
shall have the right to approve the form of any such sublease or assignment.  In
addition, Tenant shall have the right to assign this Lease,

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 20

upon 30 days prior written notice to Landlord but without obtaining Landlord’s
prior written consent, to a corporation or other entity which is a
successor-in-interest to Tenant, by way of merger, consolidation or corporate
reorganization, or by the purchase of all or substantially all of the assets or
the ownership interests of Tenant provided that (i) such merger or
consolidation, or such acquisition or assumption, as the case may be, is for a
good business purpose and not principally for the purpose of transferring the
Lease, and (ii) the net worth of not less than $250,000,000, and (iii) such
assignee shall agree in writing to assume all of the terms, covenants and
conditions of this Lease (a “Corporate Permitted Assignment”).  Control
Permitted Assignments and Corporate Permitted Assignments are hereinafter
referred to as “Permitted Assignments.”

(c)Additional Conditions.  As a condition to any such assignment or subletting,
whether or not Landlord’s consent is required, Landlord may require:

(i)that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in Default under this Lease, such party shall thereafter make all payments
otherwise due Tenant directly to Landlord, which payments will be received by
Landlord without any liability except to credit such payment against those due
under the Lease, and any such third party shall agree to attorn to Landlord or
its successors and assigns should this Lease be terminated for any reason;
provided, however, in no event shall Landlord or its successors or assigns be
obligated to accept such attornment; and

(ii)A list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation:  permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); and all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks.  Neither Tenant nor any such
proposed assignee or subtenant is required, however, to provide Landlord with
any portion(s) of the such documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.

(d)No Release of Tenant, Sharing of Excess Rents.  Notwithstanding any
assignment or subletting, Tenant and any guarantor or surety of Tenant’s
obligations under this Lease shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease.  If the Rent due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment plus any bonus or other consideration therefor or
incident thereto in any form) exceeds the sum of the rental payable under this
Lease, (excluding however, any Rent payable under this Section) and actual and
reasonable brokerage fees, legal costs and any design or construction fees
directly related to and required pursuant to the terms of any such sublease)
(“Excess Rent”), then Tenant shall be bound and obligated to pay Landlord as
Additional Rent hereunder 50% of such Excess Rent within 10 days following
receipt thereof by Tenant.  If Tenant shall sublet the Premises or any part
thereof, Tenant hereby immediately and irrevocably assigns to Landlord, as
security for Tenant’s obligations under this Lease, all rent from any such
subletting, and Landlord as assignee and as attorney-in-fact for Tenant, or a
receiver for Tenant appointed on Landlord’s application, may collect such rent
and apply it toward Tenant’s obligations under this Lease; except that, until
the occurrence of a Default, Tenant shall have the right to collect and retain
such rent.

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 21

(e)No Waiver.  The consent by Landlord to an assignment or subletting shall not
relieve Tenant or any assignees of this Lease or any sublessees of the Premises
from obtaining the consent of Landlord to any further assignment or subletting
nor shall it release Tenant or any assignee or sublessee of Tenant from full and
primary liability under the Lease.  The acceptance of Rent hereunder, or the
acceptance of performance of any other term, covenant, or condition thereof,
from any other person or entity shall not be deemed to be a waiver of any of the
provisions of this Lease or a consent to any subletting, assignment or other
transfer of the Premises.

(f)Prior Conduct of Proposed Transferee.  Notwithstanding any other provision of
this Section 22, if (i) the proposed assignee or sublessee of Tenant has been
required by any prior landlord, lender or Governmental Authority to take
remedial action in connection with Hazardous Materials contaminating a property,
where the contamination resulted from such party’s action or use of the property
in question, (ii) the proposed assignee or sublessee is subject to an
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority), or (iii) because of
the existence of a pre-existing environmental condition in the vicinity of or
underlying the Project, the risk that Landlord would be targeted as a
responsible party in connection with the remediation of such pre-existing
environmental condition would be materially increased or exacerbated by the
proposed use of Hazardous Materials by such proposed assignee or sublessee,
Landlord shall have the absolute right to refuse to consent to any assignment or
subletting to any such party.

23.Estoppel Certificate.  Tenant shall, within 10 business days of written
notice from Landlord, execute, acknowledge and deliver a statement in writing in
any form reasonably requested by a proposed lender or purchaser, (i) certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified is in full force and effect) and the dates to which the rental and
other charges are paid in advance, if any, (ii) acknowledging that there are not
any uncured defaults on the part of Landlord hereunder, or specifying such
defaults if any are claimed, and (iii) setting forth such further information
with respect to the status of this Lease or the Premises as may be requested
thereon.  Any such statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the real property of which the Premises
are a part.  Tenant’s failure to deliver such statement within such time shall,
at the option of Landlord, constitute a Default under this Lease, and, in any
event, shall be conclusive upon Tenant that the Lease is in full force and
effect and without modification except as may be represented by Landlord in any
certificate prepared by Landlord and delivered to Tenant for execution.  

Landlord shall, within 10 business days of written notice from Tenant, execute
an estoppel certificate (which may include good faith and factually correct
comments by Landlord) to Tenant’s bona fide third party lender, an assignee
pursuant to a Permitted Assignment, or an approved subtenant or assignee:  (i)
certifying that this Lease is unmodified and in full force and effect (or, if
modified, stating the nature of such modification and certifying that this Lease
as so modified is in full force and effect) and the dates to which the rental
and other charges are paid in advanced, if any, (ii) acknowledging that there
are not, to Landlord’s actual knowledge, Defaults on the part of Tenant
hereunder, or specifying such Defaults if any are claimed and (iii) setting
forth such further information with respect to the status of this Lease or the
Premises as may be reasonably requested thereon.

24.Quiet Enjoyment.  So long as Tenant is not in Default under this Lease,
Tenant shall, subject to the terms of this Lease, at all times during the Term,
have peaceful and quiet enjoyment of the Premises against any person claiming
by, through or under Landlord.

25.Prorations.  All prorations required or permitted to be made hereunder shall
be made on the basis of a 360 day year and 30 day months.

26.Rules and Regulations.  Tenant shall, at all times during the Term and any
extension thereof, comply with all reasonable rules and regulations at any time
or from time to time established by

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 22

Landlord covering use of the Premises and the Project.  The current rules and
regulations are attached hereto as Exhibit E.  If there is any conflict between
said rules and regulations and other provisions of this Lease, the terms and
provisions of this Lease shall control.  Landlord shall not have any liability
or obligation for the breach of any rules or regulations by other tenants in the
Project and shall not enforce such rules and regulations in a discriminatory
manner.

27.Subordination.  This Lease and Tenant’s interest and rights hereunder are
hereby made and shall be subject and subordinate at all times to the lien of any
Mortgage now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant; provided,
however that so long as there is no Default hereunder, Tenant’s right to
possession of the Premises shall not be disturbed by the Holder of any such
Mortgage.  Tenant agrees, at the election of the Holder of any such Mortgage, to
attorn to any such Holder.  Tenant agrees upon demand to execute, acknowledge
and deliver such instruments, confirming such subordination, and such
instruments of attornment as shall be requested by any such Holder, provided any
such instruments contain appropriate non-disturbance provisions assuring
Tenant’s quiet enjoyment of the Premises as set forth in Section 24
hereof.  Notwithstanding the foregoing, any such Holder may at any time
subordinate its Mortgage to this Lease, without Tenant’s consent, by notice in
writing to Tenant, and thereupon this Lease shall be deemed prior to such
Mortgage without regard to their respective dates of execution, delivery or
recording and in that event such Holder shall have the same rights with respect
to this Lease as though this Lease had been executed prior to the execution,
delivery and recording of such Mortgage and had been assigned to such
Holder.  The term “Mortgage” whenever used in this Lease shall be deemed to
include deeds of trust, security assignments and any other encumbrances, and any
reference to the “Holder” of a Mortgage shall be deemed to include the
beneficiary under a deed of trust.  As of the date of this Lease, there is no
existing Mortgage encumbering  the Project.  

Upon written request from Tenant, Landlord shall obtain, at no cost to Tenant,
for execution by Tenant a commercially reasonable form of non-disturbance and
attornment agreement executed by the Holder of any future Mortgage with a lien
on the Project which provides, among other things, that so long as Tenant is not
in Default of its obligations under this Lease, foreclosure or other enforcement
of such Mortgage shall not terminate this Lease and the successor to Landlord’s
interest in the Project shall recognize this Lease and Tenant’s right to
possession of the Premises.  If the Holder is an institutional lender, Tenant
agrees that a non-disturbance and attornment agreement on the form customarily
used by such Holder shall be deemed acceptable to Tenant if it provides that so
long as Tenant is not in Default of its obligations under this Lease,
foreclosure or other enforcement of such Mortgage shall not terminate this Lease
and the successor to Landlord’s interest in the Project shall recognize this
Lease and Tenant’s right to possession of the Premises.

28.Surrender.  Upon the expiration of the Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, subject to any Alterations or Installations
permitted by Landlord to remain in the Premises, free of Hazardous Materials
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by any person other than a Landlord Party
(collectively, “Tenant HazMat Operations”) and released of all Hazardous
Materials Clearances, broom clean, ordinary wear and tear and casualty loss and
condemnation covered by Sections 18 and 19 excepted.  At least 3 months prior to
the surrender of the Premises, Tenant shall deliver to Landlord a narrative
description of the actions proposed (or required by any Governmental Authority)
to be taken by Tenant in order to surrender the Premises (including any
Installations permitted by Landlord to remain in the Premises) at the expiration
or earlier termination of the Term, free from any residual impact from the
Tenant HazMat Operations and otherwise released for unrestricted use and
occupancy (the “Surrender Plan”).  Such Surrender Plan shall be accompanied by a
current listing of (i) all Hazardous Materials licenses and permits held by or
on behalf of any Tenant Party with respect to the Premises, and (ii) all
Hazardous Materials used, stored, handled, treated, generated, released or
disposed of from the Premises, and shall be subject to the review and approval
of Landlord’s environmental consultant.  In connection with the review and
approval of the Surrender Plan, upon the request of Landlord, Tenant shall
deliver to Landlord or its consultant

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 23

such additional non-proprietary information concerning Tenant HazMat Operations
as Landlord shall reasonably request.  On or before such surrender, Tenant shall
deliver to Landlord reasonable evidence that the approved Surrender Plan shall
have been satisfactorily completed and Landlord shall have the right, subject to
reimbursement at Tenant’s expense as set forth below, to cause Landlord’s
environmental consultant to inspect the Premises and perform such additional
procedures as may be deemed reasonably necessary to confirm that the Premises
are, as of the effective date of such surrender or early termination of the
Lease, free from any residual impact from Tenant HazMat Operations.  Tenant
shall reimburse Landlord, as Additional Rent, for the actual out-of pocket
expense incurred by Landlord for Landlord’s environmental consultant to review
and approve the Surrender Plan and to visit the Premises and verify satisfactory
completion of the same, which cost shall not exceed $5,000.  Landlord shall have
the unrestricted right to deliver such Surrender Plan and any report by
Landlord’s environmental consultant with respect to the surrender of the
Premises to third parties; provided, however, that Landlord instructs such
parties to treat the same as confidential.  If the  Surrender Plan or Landlord's
environmental consultant's report discloses information concerning Tenant's
HazMat Operations other than non-proprietary information, then, upon Tenant's
written request to Landlord, disclosure of the same to third parties shall be
subject to the execution by such third parties of a commercially reasonable form
of non-disclosure agreement.

If Tenant shall fail to prepare or submit a Surrender Plan approved by Landlord,
or if Tenant shall fail to complete the approved Surrender Plan, or if such
Surrender Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
reasonable cost of which actions shall be reimbursed by Tenant as Additional
Rent, without regard to the limitation set forth in the first paragraph of this
Section 28.

Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant.  If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or the cost of reprogramming the access
security system in which such access card was used or changing the lock or locks
opened by such lost key.  Any Tenant’s Property, Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and/or disposition of such property.  All obligations of
Tenant hereunder not fully performed as of the termination of the Term,
including the obligations of Tenant under Section 30 hereof, shall survive the
expiration or earlier termination of the Term, including, without limitation,
indemnity obligations, payment obligations with respect to Rent and obligations
concerning the condition and repair of the Premises.

29.Waiver of Jury Trial.  TO THE EXTENT PERMITTED BY LAW, TENANT AND LANDLORD
WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND
TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

30.Environmental Requirements.

(a)Prohibition/Compliance/Indemnity.  Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated  in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party.  If Tenant
breaches the obligation stated in the preceding sentence, or if the presence of
Hazardous Materials in the Premises during the Term or any holding over results
in contamination of the Premises, the Project or any adjacent property or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 24

brought into, kept, used, stored, handled, treated, generated in or about, or
released or disposed of from, the Premises by anyone other than Landlord and
Landlord’s employees, agents and contractors otherwise occurs during the Term or
any holding over, Tenant hereby indemnifies and shall defend and hold Landlord,
its officers, directors, employees, agents and contractors harmless from any and
all actions (including, without limitation, remedial or enforcement actions of
any kind, administrative or judicial proceedings, and orders or judgments
arising out of or resulting therefrom), costs, claims, damages (including,
without limitation, punitive damages and damages based upon diminution in value
of the Premises or the Project, or the loss of, or restriction on, use of the
Premises or any portion of the Project), expenses (including, without
limitation, attorneys’, consultants’ and experts’ fees, court costs and amounts
paid in settlement of any claims or actions), fines, forfeitures or other civil,
administrative or criminal penalties, injunctive or other relief (whether or not
based upon personal injury, property damage, or contamination of, or adverse
effects upon, the environment, water tables or natural resources), liabilities
or losses (collectively, “Environmental Claims”) which arise during or after the
Term as a result of such contamination.  This indemnification of Landlord by
Tenant includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, treatment, remedial, removal,
or restoration work required by any federal, state or local Governmental
Authority because of Hazardous Materials present in the air, soil or ground
water above, on, or under the Premises.  Without limiting the foregoing, if the
presence of any Hazardous Materials on the Premises, the Building, the Project
or any adjacent property caused or permitted by Tenant or any Tenant Party
results in any contamination of the Premises, the Building, the Project or any
adjacent property, Tenant shall promptly take all actions at its sole expense
and in accordance with applicable Environmental Requirements as are necessary to
return the Premises, the Building, the Project or any adjacent property to the
condition existing prior to the time of such contamination, provided that
Landlord’s approval of such action shall first be obtained, which approval shall
not unreasonably be withheld so long as such actions would not potentially have
any material adverse long-term or short-term effect on the Premises, the
Building or the Project. Notwithstanding anything to the contrary contained in
Section 28 or this Section 30, Tenant shall not be responsible for, and the
indemnification and hold harmless obligation set forth in this paragraph shall
not apply to (i) contamination in the Premises which Tenant can prove to
Landlord’s reasonable satisfaction existed in the Premises prior to the
Commencement Date, (ii) the presence of any Hazardous Materials in the Premises
which Tenant can prove to Landlord’s reasonable satisfaction migrated from
outside of the Premises into the Premises, or (iii) contamination caused by
Landlord or any Landlord’s employees, agents and contractors unless in any case,
the presence of such Hazardous Materials (x) is the result of a breach by Tenant
of any of its obligations under this Lease, or (y) was caused, contributed to or
exacerbated by Tenant or any Tenant Party.

(b)Business.  Landlord acknowledges that it is not the intent of this Section 30
to prohibit Tenant from using the Premises for the Permitted Use.  Tenant may
operate its business according to prudent industry practices so long as the use
or presence of Hazardous Materials is strictly and properly monitored according
to all then applicable Environmental Requirements.  As a material inducement to
Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord, within 21 days after the
Commencement Date, a list identifying each type of Hazardous Materials to be
brought upon, kept, used, stored, handled, treated, generated on, or released or
disposed of from, the Premises and setting forth any and all governmental
approvals or permits required in connection with the presence, use, storage,
handling, treatment, generation, release or disposal of such Hazardous Materials
on or from the Premises (“Hazardous Materials List”).  Tenant shall deliver to
Landlord an updated Hazardous Materials List at any additional time that Tenant
is required to deliver a Hazardous Materials List to any Governmental Authority
(e.g., the fire department) in connection with its use or occupancy of the
Premises.  Tenant shall deliver to Landlord true and correct copies of the
following documents (the “Haz Mat Documents”) relating to the use, storage,
handling, treatment, generation, release or disposal of Hazardous Materials
prior to the Commencement Date, or if unavailable at that time, concurrent with
the receipt from or submission to a Governmental Authority:  permits; approvals;
reports and correspondence; storage and management plans, notice of violations
of any Legal Requirements; plans relating to the installation of any storage
tanks to be installed in or under the Project (provided, said installation of
tanks shall only be permitted after Landlord has given Tenant its written
consent to do so, which consent may be withheld in Landlord’s sole and absolute
discretion); all closure plans or any other documents required by any and all
federal, state and local Governmental

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 25

Authorities for any storage tanks installed in, on or under the Project for the
closure of any such tanks; and a Surrender Plan (to the extent surrender in
accordance with Section 28 cannot be accomplished in 3 months).  Tenant is not
required, however, to provide Landlord with any portion(s) of the Haz Mat
Documents containing information of a proprietary nature which, in and of
themselves, do not contain a reference to any Hazardous Materials or hazardous
activities.  It is not the intent of this Section to provide Landlord with
information which could be detrimental to Tenant’s business should such
information become possessed by Tenant’s competitors.

(c)Tenant Representation and Warranty.  To the best of Tenant’s knowledge,
Tenant hereby represents and warrants to Landlord that (i) neither Tenant nor
any of its legal predecessors has been required by any prior landlord, lender or
Governmental Authority at any time to take remedial action in connection with
Hazardous Materials contaminating a property which contamination was permitted
by Tenant of such predecessor or resulted from Tenant’s or such predecessor’s
action or use of the property in question, and (ii) Tenant is not subject to any
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority).  If Landlord
determines that this representation and warranty was not true as of the date of
this lease, Landlord shall have the right to terminate this Lease in Landlord’s
sole and absolute discretion.

(d)Testing.  Upon not less than 15 days advance written notice to Tenant,
Landlord shall have the right to conduct annual tests of the Premises (at its
sole cost except as otherwise provided in this Section 30) to determine whether
any contamination of the Premises or the Project has occurred as a result of
Tenant’s use.  Landlord shall use commercially reasonable efforts to minimize
interference with Tenant’s business during such testing.  Tenant shall be
required to pay the cost of such annual test of the Premises if there is a
violation of this Section 30 or if contamination for which Tenant is responsible
under this Section 30 is identified; provided, however, that if Tenant conducts
its own tests of the Premises using third party contractors and test procedures
acceptable to Landlord which tests are certified to Landlord, Landlord shall
accept such tests in lieu of the annual tests to be paid for by Tenant.  In
addition, at any time, and from time to time, prior to the expiration or earlier
termination of the Term, Landlord shall have the right to conduct appropriate
tests of the Premises and the Project to determine if contamination has occurred
as a result of Tenant’s use of the Premises.  In connection with such testing,
upon the request of Landlord, Tenant shall deliver to Landlord or its consultant
such non-proprietary information concerning the use of Hazardous Materials in or
about the Premises by Tenant or any Tenant Party.  If contamination has occurred
for which Tenant is liable under this Section 30, Tenant shall pay all costs to
conduct such tests.  If no such contamination is found, Landlord shall pay the
costs of such tests (which shall not constitute an Operating Expense).  Landlord
shall provide Tenant with a copy of all third party, non-confidential reports
and tests of the Premises made by or on behalf of Landlord during the Term
without representation or warranty and subject to a confidentiality
agreement.  Tenant shall, at its sole cost and expense, promptly and
satisfactorily remediate any environmental conditions identified by such testing
for which Tenant is responsible hereunder in accordance with all Environmental
Requirements.  Landlord’s receipt of or satisfaction with any environmental
assessment in no way waives any rights which Landlord may have against Tenant.

(e)Intentionally Omitted.  

(f)Underground Tanks.  If underground or other storage tanks storing Hazardous
Materials located on the Premises or the Project are used by Tenant or are
hereafter placed on the Premises or the Project by Tenant, Tenant shall install,
use, monitor, operate, maintain, upgrade and manage such storage tanks, maintain
appropriate records, obtain and maintain appropriate insurance, implement
reporting procedures, properly close any underground storage tanks, and take or
cause to be taken all other actions necessary or required under applicable state
and federal Legal Requirements, as such now exists or may hereafter be adopted
or amended in connection with the installation, use, maintenance, management,
operation, upgrading and closure of such storage tanks.  

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 26

(g)Tenant’s Obligations.  Tenant’s obligations under this Section 30 shall
survive the expiration or earlier termination of the Lease.  During any period
of time after the expiration or earlier termination of this Lease required by
Tenant or Landlord to complete the removal from the Premises of any Hazardous
Materials (including, without limitation, the release and termination of any
licenses or permits restricting the use of the Premises and the completion of
the approved Surrender Plan), Tenant shall continue to pay the full Rent in
accordance with this Lease for any portion of the Premises not relet by Landlord
in Landlord’s sole discretion, which Rent shall be prorated daily.  Nothing
contained in this Section 30(g) is intended to make Tenant responsible for any
Hazardous Materials which Tenant is not otherwise responsible for removing under
this Lease.

(h)Definitions.  As used herein, the term “Environmental Requirements” means all
applicable present and future statutes, regulations, ordinances, rules, codes,
judgments, orders or other similar enactments of any Governmental Authority
regulating or relating to health, safety, or environmental conditions on, under,
or about the Premises or the Project, or the environment, including without
limitation, the following:  the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder.  As used herein, the term “Hazardous
Materials” means and includes any substance, material, waste, pollutant, or
contaminant listed or defined as hazardous or toxic, or regulated by reason of
its impact or potential impact on humans, animals and/or the environment under
any Environmental Requirements, asbestos and petroleum, including crude oil or
any fraction thereof, natural gas liquids, liquefied natural gas, or synthetic
gas usable for fuel (or mixtures of natural gas and such synthetic gas).  As
defined in Environmental Requirements, Tenant is and shall be deemed to be the
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought on the Premises by Tenant or any Tenant Party, and the wastes,
by-products, or residues generated, resulting, or produced therefrom.

31.Tenant’s Remedies/Limitation of Liability.  Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within 30 days after written notice from Tenant specifying such failure (unless
such performance will, due to the nature of the obligation, require a period of
time in excess of 30 days, then after such period of time as is reasonably
necessary, provided that Landlord shall diligently and continuously pursue such
cure).  Upon any default by Landlord, Tenant shall give notice by registered or
certified mail to any Holder of a Mortgage covering the Premises and to any
landlord of any lease of property in or on which the Premises are located and
Tenant shall offer such Holder and/or landlord a reasonable opportunity to cure
the default, including time to obtain possession of the Project by power of sale
or a judicial action if such should prove necessary to effect a cure; provided
Landlord shall have furnished to Tenant in writing the names and addresses of
all such persons who are to receive such notices.  All obligations of Landlord
hereunder shall be construed as covenants, not conditions; and, except as may be
otherwise expressly provided in this Lease, Tenant may not terminate this Lease
for breach of Landlord’s obligations hereunder.

All obligations of Landlord under this Lease arising or accruing during the
period of such Landlord’s ownership of the Premises, and not thereafter, will be
binding upon Landlord.  The term “Landlord” in this Lease shall mean only the
owner for the time being of the Premises.  Upon the transfer by such owner of
its interest in the Premises, such owner shall thereupon be released and
discharged from all obligations of Landlord thereafter accruing, but such
obligations shall be binding during the Term upon each new owner for the
duration of such owner’s ownership.

32.Inspection and Access.  Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease.  Landlord and Landlord’s representatives may enter the Premises
during business hours on not less than 48 hours advance written notice (except
in the case of emergencies in which case no such notice shall be required and
such entry may be at any time) for the purpose of effecting any such repairs,
inspecting the Premises, showing the Premises to prospective purchasers and,
during the last year of the Term, to prospective tenants or for any other
business purpose.  Landlord may erect a suitable sign on the Premises stating
the Premises are available to let or that the Project is available for
sale.  Landlord may grant easements, make public dedications, designate

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 27

Common Areas and create restrictions on or about the Premises, provided that no
such easement, dedication, designation or restriction materially, adversely
affects Tenant’s use or occupancy of the Premises for the Permitted Use.  At
Landlord’s request, Tenant shall execute such instruments as may be necessary
for such easements, dedications or restrictions.  Tenant shall at all times,
except in the case of emergencies, have the right to escort Landlord or its
agents, representatives, contractors or guests while the same are in the
Premises, provided such escort does not materially and adversely affect
Landlord’s access rights hereunder.  

33.Security.  Tenant acknowledges and agrees that security devices and services,
if any, while intended to deter crime may not in given instances prevent theft
or other criminal acts and that Landlord is not providing any security services
with respect to the Premises.  Tenant agrees that Landlord shall not be liable
to Tenant for, and Tenant waives any claim against Landlord with respect to, any
loss by theft or any other damage suffered or incurred by Tenant in connection
with any unauthorized entry into the Premises or any other breach of security
with respect to the Premises.  Tenant shall be solely responsible for the
personal safety of Tenant’s officers, employees, agents, contractors, guests and
invitees while any such person is in, on or about the Premises and/or the
Project.  Tenant shall at Tenant’s cost obtain insurance coverage to the extent
Tenant desires protection against such criminal acts.

34.Force Majeure.  Except for the payment of Rent, neither Landlord nor Tenant
shall be held responsible or liable for delays in the performance of its
obligations hereunder when caused by, related to, or arising out of acts of God,
sinkholes or subsidence, strikes, lockouts, or other labor disputes, embargoes,
quarantines, weather, national, regional, or local disasters, calamities, or
catastrophes, inability to obtain labor or materials (or reasonable substitutes
therefor) at reasonable costs or failure of, or inability to obtain, utilities
necessary for performance, governmental restrictions, orders, limitations,
regulations, or controls, national emergencies, delay in issuance or revocation
of permits, enemy or hostile governmental action, terrorism, insurrection,
riots, civil disturbance or commotion, fire or other casualty, and other causes
or events beyond their reasonable control (“Force Majeure”).  

35.Brokers.  Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”) in
connection with this transaction and that no Broker brought about this
transaction, other than Transwestern RBJ.  Landlord and Tenant each hereby agree
to indemnify and hold the other harmless from and against any claims by any
Broker, other than the broker, if any named in this Section 35, claiming a
commission or other form of compensation by virtue of having dealt with Tenant
or Landlord, as applicable, with regard to this leasing transaction.  Landlord
shall be responsible for all commissions due to Transwestern RBJ arising out of
the execution of this Lease in accordance with the terms of a separate written
agreement between Transwestern RBJ and Landlord.

36.Limitation on Landlord’s Liability.  NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE
CONTRARY:  (A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR
(AND TENANT AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR
INJURY, WHETHER ACTUAL OR CONSEQUENTIAL TO:  TENANT’S PERSONAL PROPERTY OF EVERY
KIND AND DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT,
INVENTORY, SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS,
PRODUCT, SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER
RECORDS OF EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL
INCOME DERIVED OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE
TO LANDLORD FOR ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN
ANY WAY UNDER THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER
SHALL BE STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROJECT OR ANY
PROCEEDS FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN
RESPECT OF LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH
LOSS; AND (C) IN NO EVENT SHALL ANY

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 28

PERSONAL LIABILITY BE ASSERTED AGAINST LANDLORD IN CONNECTION WITH THIS LEASE
NOR SHALL ANY RECOURSE BE HAD TO ANY OTHER PROPERTY OR ASSETS OF LANDLORD OR ANY
OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS.  UNDER NO
CIRCUMSTANCES SHALL LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR INJURY TO TENANT’S BUSINESS OR
FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

37.Severability.  If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby.  It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in effect to such illegal, invalid or unenforceable clause or provision
as shall be legal, valid and enforceable.

38.Signs; Exterior Appearance.  Tenant shall not, without the prior written
consent of Landlord, which may be granted or withheld in Landlord’s sole
discretion:  (i) attach any awnings, exterior lights, decorations, balloons,
flags, pennants, banners, painting or other projection to any outside wall of
the Project, (ii) use any curtains, blinds, shades or screens other than
Landlord’s standard window coverings, (iii) coat or otherwise sunscreen the
interior or exterior of any windows, (iv) place any bottles, parcels, or other
articles on the window sills, (v) place any equipment, furniture or other items
of personal property on any exterior balcony, or (vi) paint, affix or exhibit on
any part of the Premises or the Project any signs, notices, window or door
lettering, placards, decorations, or advertising media of any type which can be
viewed from the exterior of the Premises.  Interior signs on doors and the
directory tablet shall be inscribed, painted or affixed for Tenant by Landlord
at the sole cost and expense of Tenant, and shall be of a size, color and type
acceptable to Landlord.  Nothing may be placed on the exterior of corridor walls
or corridor doors other than Landlord’s standard lettering.  The directory
tablet shall be provided exclusively for the display of the name and location of
tenants.

Tenant shall be entitled, at Tenant’s sole cost and expense, to install building
signs with Tenant’s name and logo (collectively, the “Building Sign”) on the
exterior of the Building in locations approved in writing by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed.  The
Building Sign, including, without limitation, the size, color and type, shall be
subject to Landlord’s prior written approval (which shall not to be unreasonably
withheld, conditioned or delayed) and applicable Legal Requirements.  Tenant
shall be solely responsible for all costs, fees, charges, expenses or other sums
related to the Building Sign, including without limitation, costs related to
manufacture and install the Building Sign and compliance with applicable Legal
Requirements and Landlord’s signage program at the Project.  Tenant shall be
solely responsible for the maintenance of all of Tenant’s Signs and the removal
all of Tenant’s Signs at the expiration or earlier termination of this Lease and
repair all damage resulting from such removal.  The signage rights granted to
Tenant pursuant to this Section 38 are personal to Tenant any may not be
assigned to any other party without Landlord’s consent, which may be granted or
withheld in Landlord’s sole discretion separate and apart from any consent by
Landlord to an assignment of Tenant’s interest in the Lease, except that they
may be assigned in connection with any Permitted Assignment of this Lease.

39.Right to Extend Term.  Tenant shall have the right to extend the Term of the
Lease upon the following terms and conditions:

(a)Extension Rights.  Tenant shall have 2 consecutive rights (each, an
“Extension Right”) to extend the term of this Lease for 5 years each (each, an
“Extension Term”) on the same terms and conditions as this Lease (other than
with respect to Base Rent) by giving Landlord written notice of its election to
exercise each Extension Right at least 9 months prior to the expiration of the
Base Term of the Lease or the expiration of the prior Extension Term.

Base Rent shall be adjusted on the commencement date of such Extension Term and
on each annual anniversary of the commencement of such Extension Term by
multiplying the Base Rent payable

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 29

immediately before such adjustment by the Rent Adjustment Percentage and adding
the resulting amount to the Base Rent payable immediately before such
adjustment.  

(b)Rights Personal.  Extension Rights are personal to Tenant and are not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease, except that they may be assigned
in connection with any Permitted Assignment of this Lease.

(c)Exceptions.  Notwithstanding anything set forth above to the contrary,
Extension Rights shall, at Landlord’s option, not be in effect and Tenant may
not exercise any of the Extension Rights:

(i)during any period of time that Tenant is in Default under any provision of
this Lease; or

(ii)if Tenant has been in Default under any provision of this Lease 3 or more
times, whether or not the Defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise an Extension
Right, whether or not the Defaults are cured.

(d)No Extensions.  The period of time within which any Extension Rights may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Extension Rights.

(e)Termination.  The Extension Rights shall, at Landlord’s option, terminate and
be of no further force or effect even after Tenant’s due and timely exercise of
an Extension Right, if, after such exercise, but prior to the commencement date
of an Extension Term, (i) a Default has occurred under this Lease and is
continuing; or (ii) Tenant has defaulted (beyond all applicable notice and cure
periods) 3 or more times during the period from the date of the exercise of an
Extension Right to the date of the commencement of the Extension Term, whether
or not such defaults are cured.

40.Intentionally Omitted.  

41.Roof Equipment.  Subject to the provisions of this Lease, Tenant shall have
the right at its sole cost and expense, subject to compliance with all Legal
Requirements, to install, maintain, and remove on the top of the roof of the
Building one or more satellite dishes, communication antennae, or other
equipment (all of which having a diameter and height acceptable to Landlord) for
the transmission or reception of communication of signals as Tenant may from
time to time desire (collectively, the “Roof Equipment”) on the following terms
and conditions:

(a)Requirements.  Tenant shall submit to Landlord (i) the plans and
specifications for the installation of the Roof Equipment, (ii) copies of all
required governmental and quasi-governmental permits, licenses, and
authorizations that Tenant will and must obtain at its own expense, with the
cooperation of Landlord, if necessary for the installation and operation of the
Roof Equipment, and (iii) an insurance policy or certificate of insurance
evidencing insurance coverage as required by this Lease and any other insurance
as reasonably required by Landlord for the installation and operation of the
Roof Equipment.  Landlord shall not unreasonably withhold or delay its approval
for the installation and operation of the Roof Equipment; provided, however,
that Landlord may reasonably withhold its approval if the installation or
operation of the Roof Equipment (A) would reasonably be expected to damage the
structural integrity of the Building, (B) would reasonably be expected to void,
terminate, or invalidate any applicable roof warranty, (C) intentionally
omitted, (D) may reduce the leasable space in the Building, or (E) is not
properly screened from the viewing public.  

(b)No Damage to Roof.  If installation of the Roof Equipment requires Tenant to
make any roof cuts or perform any other roofing work, such cuts shall only be
made to the roof area of the Building located directly above the Premises and
only in the manner designated in writing by Landlord; and any such installation
work (including any roof cuts or other roofing work) shall be performed by
Tenant, at Tenant’s sole cost and expense by a roofing contractor selected by
Tenant and reasonably acceptable to

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 30

Landlord.  If Tenant or its agents shall otherwise cause any damage to the roof
during the installation, operation, and removal of the Roof Equipment such
damage shall be repaired promptly at Tenant’s expense and the roof shall be
restored in substantially the same condition it was in before the damage,
reasonable wear and tear excepted.  Landlord shall not charge Tenant Additional
Rent for the installation and use of the Roof Equipment.  If, however,
Landlord’s insurance premium or Tax assessment increases as a result of the Roof
Equipment, Tenant shall pay such increase as Additional Rent within ten (10)
days after receipt of a reasonably detailed invoice from Landlord.  Tenant shall
not be entitled to any abatement or reduction in the amount of Rent payable
under this Lease if for any reason Tenant is unable to use the Roof
Equipment.  In no event whatsoever shall the installation, operation,
maintenance, or removal of the Roof Equipment by Tenant or its agents void,
terminate, or invalidate any applicable roof warranty.

(c)Protection.  The installation, operation, and removal of the Roof Equipment
shall be at Tenant’s sole risk.  Tenant shall indemnify, defend, and hold
Landlord harmless from and against any and all claims, costs, damages,
liabilities and expenses (including, but not limited to, attorneys’ fees) of
every kind and description that may arise out of or be connected in any way with
Tenant’s installation, operation, or removal of the Roof Equipment.

(d)Removal.  At the expiration or earlier termination of this Lease or the
discontinuance of the use of the Roof Equipment by Tenant, Tenant shall, at its
sole cost and expense, remove the Roof Equipment from the Building.  Tenant
shall leave the portion of the roof where the Roof Equipment was located in good
order and repair, reasonable wear and tear excepted.  If Tenant does not so
remove the Roof Equipment, Tenant hereby authorizes Landlord to remove and
dispose of the Roof Equipment and charge Tenant as Additional Rent for all costs
and expenses incurred by Landlord in such removal and disposal.  Tenant agrees
that Landlord shall not be liable for any Roof Equipment or related property
disposed of or removed by Landlord.

(e)No Interference.  The Roof Equipment shall not interfere with the proper
functioning of any telecommunications equipment or devices that have been
installed or will be installed by Landlord.  

(f)Relocation.  Landlord shall have the right, at its expense and after 60 days
prior notice to Tenant, to relocate the Roof Equipment to another site on the
roof of the Building as long as such site reasonably meets Tenant’s sight line
and interference requirements and does not unreasonably interfere with Tenant’s
use and operation of the Roof Equipment.

(g)Access.  Landlord grants to Tenant the right of ingress and egress on a 24
hour 7 day per week basis to install, operate, and maintain the Roof
Equipment.  Before receiving access to the roof of the Building, Tenant shall
give Landlord at least 24 hours’ advance written or oral notice, except in
emergency situations, in which case 2 hours’ advance oral notice shall be given
by Tenant.  Landlord shall supply Tenant with the name, telephone, and pager
numbers of the contact individual(s) responsible for providing access during
emergencies.

(h)Intentionally Omitted.

(i)No Assignment.  The right of Tenant to use and operate the Roof Equipment
shall be personal solely to Foundation Medicine, Inc., and (i) no other person
or entity shall have any right to use or operate the Roof Equipment other then
in connection with a Permitted Assignment, and (ii) Tenant shall not assign,
convey, or otherwise transfer to any person or entity any right, title, or
interest in all or any portion of the Roof Equipment or the use and operation
thereof other than in connection with a Permitted Assignment.

42.Miscellaneous.

(a)Notices.  All notices or other communications between the parties shall be in
writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 31

delivered in person, or upon actual receipt if delivered by reputable overnight
guaranty courier, addressed and sent to the parties at their addresses set forth
above.  Landlord and Tenant may from time to time by written notice to the other
designate another address for receipt of future notices.

(b)Joint and Several Liability.  If and when included within the terms
“Landlord” or “Tenant,” as used in this instrument, there is more than one
person or entity, each shall be jointly and severally liable for the obligations
of Landlord or Tenant as applicable.

(c)Financial Information.  Tenant shall furnish Landlord  with true and complete
copies of (i) Tenant’s most recent audited annual financial statements within 90
days of the end of each of Tenant’s fiscal years during the Term, and (ii)
Tenant’s most recent unaudited quarterly financial statements within 45 days of
the end of each of Tenant’s first three fiscal quarters of each of Tenant’s
fiscal years during the Term. So long as Tenant is a “public company” and its
financial information is publicly available, then the foregoing delivery
requirements of this Section 42(c) shall not apply.

(d)Recordation.  This Lease shall not be filed by or on behalf of Tenant in any
public record.  Notwithstanding the foregoing, upon Tenant’s request and at
Tenant’s sole cost and expense, Landlord shall execute and properly notarize a
memorandum of lease prepared by Tenant which memorandum shall contain only the
following information and any other additional information that may be required
by applicable law: (i) the names of the parties to this Lease, (ii) description
of the Premises and the Project, and (iii) the Term.  Tenant shall file such
memorandum of lease in the public record, at Tenant’s sole cost.  If Tenant
fails, after a second written request from Landlord, to record a termination of
the memorandum on the expiration or earlier termination of this Lease, Tenant
shall be responsible for any damages suffered by Landlord (from any cause
including, without limitation, resulting from any indemnities or certifications
which may be made by Landlord in favor of third parties).  The provisions of
this Section 41(d) shall survive the expiration or earlier termination of this
Lease.  Nothing contained in this Lease is intended to prohibit Tenant from
filing this Lease to the extent that Tenant is required to do so pursuant to
applicable SEC requirements; provided, however that Tenant shall seek
confidential treatment from the SEC with respect to certain information
contained in this Lease if requested to do so by Landlord at the time this Lease
is executed.

(e)Interpretation.  The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto.  Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires.  The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.

(f)Not Binding Until Executed.  The submission by Landlord to Tenant of this
Lease shall have no binding force or effect, shall not constitute an option for
the leasing of the Premises, nor confer any right or impose any obligations upon
either party until execution of this Lease by both parties.

(g)Limitations on Interest.  It is expressly the intent of Landlord and Tenant
at all times to comply with applicable law governing the maximum rate or amount
of any interest payable on or in connection with this Lease.  If applicable law
is ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 32

(h)Choice of Law.  Construction and interpretation of this Lease shall be
governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.

(i)Time.  Time is of the essence as to the performance of Tenant’s obligations
under this Lease.

(j)OFAC.  Tenant is currently (a) in compliance with and shall at all times
during the Term of this Lease remain in compliance with the regulations of the
Office of Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and
any statute, executive order, or regulation relating thereto (collectively, the
“OFAC Rules”), (b) not listed on, and shall not during the term of this Lease be
listed on, the Specially Designated Nationals and Blocked Persons List, Foreign
Sanctions Evaders List, or the Sectoral Sanctions Identification List, which are
all maintained by OFAC and/or on any other similar list maintained by OFAC or
other governmental authority pursuant to any authorizing statute, executive
order, or regulation, and (c) not a person or entity with whom a U.S. person is
prohibited from conducting business under the OFAC Rules.

(k)Incorporation by Reference.  All exhibits and addenda attached hereto are
hereby incorporated into this Lease and made a part hereof.  If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.

(l)Entire Agreement.  This Lease, including the exhibits attached hereto,
constitutes the entire agreement between Landlord and Tenant pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, letters of intent, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements, express or implied, made to either party by the other party in
connection with the subject matter hereof except as specifically set forth
herein.

(m)No Accord and Satisfaction.  No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly installment of Base Rent or any Additional Rent
will be other than on account of the earliest stipulated Base Rent and
Additional Rent, nor will any endorsement or statement on any check or letter
accompanying a check for payment of any Base Rent or Additional Rent be an
accord and satisfaction.  Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or to pursue
any other remedy provided in this Lease.

(n)Hazardous Activities.  Notwithstanding any other provision of this Lease,
Landlord, for itself and its employees, agents and contractors, reserves the
right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses.  In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.

(o)Non-Affiliation.  For purposes of this Lease, Roche Holding Ltd, Basel,
Switzerland (“Roche”) and Chugai Pharmaceutical Co., Ltd., Tokyo, Japan
(“Chugai”), and their respective subsidiaries, shall not be deemed affiliates of
Tenant, unless Tenant opts for such inclusion of Roche and/or Chugai and their
respective subsidiaries by giving written notice to Landlord.




[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Net Laboratory7010 Kit Creek/Foundation Medicine - Page 33

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

TENANT:

FOUNDATION MEDICINE, INC.,

a Delaware corporation

 

 

 

By:/s/ Steven J. Kafka

Its:President and Chief Operating Officer

 

 

 

LANDLORD:

ARE-7030 KIT CREEK, LLC,

a Delaware limited liability company

 

By:Alexandria Real Estate Equities, L.P., a Delaware limited partnership,
managing member

 

By:ARE-QRS CORP.,

a Maryland corporation,

general partner

             By:/s/ Gary Dean                                

Its:Senior Vice President, Legal Affairs                      

 

 

 

 

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

7010 Kit Creek/Foundation Medicine - Page 1

EXHIBIT A TO LEASE

DESCRIPTION OF PREMISES

[gquysbuske0m000034.jpg]

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

7010 Kit Creek/Foundation Medicine - Page 2

[gquysbuske0m000036.jpg]

 

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

7010 Kit Creek/Foundation Medicine - Page 1

EXHIBIT B TO LEASE

DESCRIPTION OF PROJECT

[gquysbuske0m000038.jpg]

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

7010 Kit Creek/Foundation Medicine - Page 2

[gquysbuske0m000040.jpg]

 

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

7010 Kit Creek/Foundation Medicine - Page 1

EXHIBIT C TO LEASE

WORK LETTER

THIS WORK LETTER (this “Work Letter”) is incorporated into that certain Lease
Agreement (the “Lease”) dated as of ____________, _____ by and between ARE-7030
KIT CREEK, LLC, a Delaware limited liability company (“Landlord”), and
FOUNDATION MEDICINE, INC., a Delaware corporation (“Tenant”).  Any initially
capitalized terms used but not defined herein shall have the meanings given them
in the Lease.

1.General Requirements.

(a)Tenant’s Authorized Representative.  Tenant designates Chris Maciejczak, Sr.,
Director of Facilities Operations (“Tenant’s Representative”) as the only person
authorized to act for Tenant pursuant to this Work Letter.  Landlord shall not
be obligated to respond to or act upon any request, approval, inquiry or other
communication (“Communication”) from or on behalf of Tenant in connection with
this Work Letter unless such Communication is in writing from Tenant’s
Representative.  Tenant may change Tenant’s Representative at any time upon not
less than 5 business days advance written notice to Landlord.  

(b)Landlord’s Authorized Representative.  Landlord designates Oliver Sherrill
and Melissa Verdery (either such individual acting alone, “Landlord’s
Representative”) as the only persons authorized to act for Landlord pursuant to
this Work Letter.  Tenant shall not be obligated to respond to or act upon any
request, approval, inquiry or other Communication from or on behalf of Landlord
in connection with this Work Letter unless such Communication is in writing from
Landlord’s Representative.  Landlord may change either Landlord’s Representative
at any time upon not less than 5 business days advance written notice to
Tenant.  

(c)Architects, Consultants and Contractors.  Landlord and Tenant hereby
acknowledge and agree that the architect (the “TI Architect”) for the Tenant
Improvements (as defined in Section 2(a) below), the general contractor and any
subcontractors for the Tenant Improvements shall be selected by Tenant, subject
to Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed.  Landlord shall be named a third party beneficiary of
any contract entered into by Tenant with the TI Architect, any consultant, any
contractor or any subcontractor, and of any warranty made by any contractor or
any subcontractor.  

2.Tenant Improvements.

(a)Tenant Improvements Defined.  As used herein, “Tenant Improvements” shall
mean all improvements to the Premises desired by Tenant of a fixed and permanent
nature (including, without limitation, modular casework).  Other than funding
the TI Allowance (as defined below) as provided herein, Landlord shall not have
any obligation whatsoever with respect to the finishing of the Premises for
Tenant’s use and occupancy.

(b)Tenant’s Space Plans.  Tenant shall deliver to Landlord schematic drawings
and outline specifications (the “TI Design Drawings”) detailing Tenant’s
requirements for the Tenant Improvements.  Not more than 10 business days
thereafter, Landlord shall deliver to Tenant the written objections, questions
or comments of Landlord and the TI Architect with regard to the TI Design
Drawings.  Tenant shall cause the TI Design Drawings to be revised to address
such written comments and shall resubmit said drawings to Landlord for approval
within 10 business days thereafter.  Such process shall continue until Landlord
has approved the TI Design Drawings.

(c)Working Drawings.  Not later than 15 business days following the approval of
the TI Design Drawings by Landlord, Tenant shall cause the TI Architect to
prepare and deliver to Landlord for review and comment construction plans,
specifications and drawings for the Tenant Improvements (“TI

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

7010 Kit Creek/Foundation Medicine - Page 2

Construction Drawings”), which TI Construction Drawings shall be prepared
substantially in accordance with the TI Design Drawings.  Tenant shall be solely
responsible for ensuring that the TI Construction Drawings reflect Tenant’s
requirements for the Tenant Improvements.  Landlord shall deliver its written
comments on the TI Construction Drawings to Tenant not later than 10 business
days after Landlord’s receipt of the same; provided, however, that Landlord may
not disapprove any matter that is consistent with the TI Design
Drawings.  Tenant and the TI Architect shall consider all such comments in good
faith and shall, within 10 business days after receipt, notify Landlord how
Tenant proposes to respond to such comments.  Any disputes in connection with
such comments shall be resolved in accordance with Section 2(d)
hereof.  Provided that the design reflected in the TI Construction Drawings is
consistent with the TI Design Drawings, Landlord shall approve the TI
Construction Drawings submitted by Tenant.  Once approved by Landlord, subject
to the provisions of Section 4 below, Tenant shall not materially modify the TI
Construction Drawings except as may be reasonably required in connection with
the issuance of the TI Permit (as defined in Section 3(a) below).

(d)Approval and Completion.  If any dispute regarding the design of the Tenant
Improvements is not settled within 10 business days after notice of such dispute
is delivered by one party to the other, Tenant may make the final decision
regarding the design of the Tenant Improvements, provided (i) Tenant acts
reasonably and such final decision is either consistent with or a compromise
between Landlord’s and Tenant’s positions with respect to such dispute, (ii)
that all costs and expenses resulting from any such decision by Tenant shall be
payable out of the TI Fund (as defined in Section 5(d) below), and (iii)
Tenant’s decision will not affect the base Building, structural components of
the Building or any Building systems (in which case Landlord shall make the
final decision).  Any changes to the TI Construction Drawings following
Landlord’s and Tenant’s approval of same requested by Tenant shall be processed
as provided in Section 4 hereof.

3.Performance of the Tenant Improvements.

(a)Commencement and Permitting of the Tenant Improvements.  Tenant shall
commence construction of the Tenant Improvements upon obtaining and delivering
to Landlord a building permit (the “TI Permit”) authorizing the construction of
the Tenant Improvements consistent with the TI Construction Drawings approved by
Landlord.  The cost of obtaining the TI Permit shall be payable from the TI
Fund.  Landlord shall assist Tenant in obtaining the TI Permit.  Prior to the
commencement of the Tenant Improvements, Tenant shall deliver to Landlord a copy
of any contract with Tenant’s contractors (including the TI Architect), and
certificates of insurance from any contractor performing any part of the Tenant
Improvement evidencing industry standard commercial general liability,
automotive liability, “builder’s risk”, and workers’ compensation
insurance.  Tenant shall cause the general contractor to provide a certificate
of insurance naming Landlord, Alexandria Real Estate Equities, Inc., and
Landlord’s lender (if any) as additional insureds for the general contractor’s
liability coverages required above.

(b)Selection of Materials, Etc.  Where more than one type of material or
structure is indicated on the TI Construction Drawings approved by Tenant and
Landlord, the option will be within Tenant’s reasonable discretion if the matter
concerns the Tenant Improvements, and within Landlord’s sole and absolute
subjective discretion if the matter concerns the structural components of the
Building or any Building system.

(c)Tenant Liability.  Tenant shall be responsible for correcting any
deficiencies or defects in the Tenant Improvements.

(d)Substantial Completion.  Tenant shall substantially complete or cause to be
substantially completed the Tenant Improvements in a good and workmanlike
manner, in accordance with the TI Permit subject, in each case, to Minor
Variations and normal “punch list” items of a non-material nature which do not
interfere with the use of the Premises (“Substantial Completion” or
“Substantially Complete”).  Upon Substantial Completion of the Tenant
Improvements, Tenant shall require the TI Architect and the general contractor
to execute and deliver, for the benefit of Tenant and Landlord, a Certificate of
Substantial Completion in the form of the American Institute of Architects
(“AIA”) document

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

7010 Kit Creek/Foundation Medicine - Page 3

G704.  For purposes of this Work Letter, “Minor Variations” shall mean any
modifications reasonably required:  (i) to comply with all applicable Legal
Requirements and/or to obtain or to comply with any required permit (including
the TI Permit); (ii) to comport with good design, engineering, and construction
practices which are not material; or (iii) to make reasonable adjustments for
field deviations or conditions encountered during the construction of the Tenant
Improvements.

4.Changes.  Any changes requested by Tenant to the Tenant Improvements after the
delivery and approval by Landlord of the TI Design Drawings, shall be requested
and instituted in accordance with the provisions of this Section 4 and shall be
subject to the written approval of Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed.

(a)Tenant’s Right to Request Changes.  If Tenant shall request changes
(“Changes”), Tenant shall request such Changes by notifying Landlord in writing
in substantially the same form as the AIA standard change order form (a “Change
Request”), which Change Request shall detail the nature and extent of any such
Change.  Such Change Request must be signed by Tenant’s
Representative.  Landlord shall review and approve or disapprove such Change
Request within 10 business days thereafter, provided that Landlord’s approval
shall not be unreasonably withheld, conditioned or delayed.

(b)Implementation of Changes.  If Landlord approves such Change and Tenant
deposits with Landlord any Excess TI Costs (as defined in Section 5(d) below)
required in connection with such Change, Tenant may cause the approved Change to
be instituted.  If any TI Permit modification or change is required as a result
of such Change, Tenant shall promptly provide Landlord with a copy of such TI
Permit modification or change.

5.Costs.

(a)Budget For Tenant Improvements.  Before the commencement of construction of
the Tenant Improvements, Tenant shall obtain a detailed breakdown, by trade, of
the costs incurred or that will be incurred, in connection with the design and
construction of the Tenant Improvements (the “Budget”), and deliver a copy of
the Budget to Landlord for Landlord’s approval, which shall not be unreasonably
withheld or delayed.  The Budget shall be based upon the TI Construction
Drawings approved by Landlord. The Budget shall include a payment to Landlord of
administrative rent (“Administrative Rent”) equal to 1.0% of the TI Costs (as
hereinafter defined) for monitoring and inspecting the construction of the
Tenant Improvements, which sum shall be payable from the TI Fund.  Such
Administrative Rent shall include, without limitation, all out-of-pocket costs,
expenses and fees incurred by or on behalf of Landlord arising from, out of, or
in connection with, such monitoring of the construction of the Tenant
Improvements.  

(b)TI Allowance.  Landlord shall provide to Tenant a tenant improvement
allowance (“TI Allowance”) of up to $25.00 per rentable square foot of the
Premises.  Tenant shall be required to pay TI Rent pursuant to Section 4(b) of
the Lease with respect to any portion of the TI Allowance that Tenant elects to
use in excess of $10.00 per rentable square foot of the Premises.  The TI
Allowance shall be disbursed in accordance with this Work Letter.

In addition to the TI Allowance, Landlord shall pay to the TI Architect up to
$0.12 per rentable square footage of the Premises for actual costs incurred by
Tenant for the preparation by the TI Architect of a preliminary test fit for the
Premises.  

Tenant shall have no right to the use or benefit (including any reduction to
Base Rent) of any portion of the TI Allowance not required for the construction
of (i) the Tenant Improvements described in the TI Construction Drawings
approved pursuant to Section 2(d) or (ii) any Changes pursuant to Section
4.  Tenant shall have no right to any portion of the TI Allowance that is not
disbursed before the last day of the month that is 12 months after the Rent
Commencement Date.  

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

7010 Kit Creek/Foundation Medicine - Page 4

(c)Costs Includable in TI Fund.  The TI Fund shall be used solely for the
payment of design, permits and construction costs in connection with the
construction of the Tenant Improvements, including, without limitation, the cost
of electrical power and other utilities used in connection with the construction
of the Tenant Improvements, the cost of preparing the TI Design Drawings and the
TI Construction Drawings, all costs set forth in the Budget, including
Landlord’s Administrative Rent, and the cost of Changes (collectively, “TI
Costs”).  Notwithstanding anything to the contrary contained herein, the TI Fund
shall not be used to purchase any furniture, personal property or other
non-Building system materials or equipment, including, but not be limited to,
non-ducted biological safety cabinets and other scientific equipment not
incorporated into the Tenant Improvements; provided, however, that Tenant may
use up to $35,000 of the TI Allowance in the aggregate toward the cost of
Tenant’s voice and data cabling.

(d)Excess TI Costs.  Landlord shall have no obligation to bear any portion of
the cost of any of the Tenant Improvements except to the extent of the TI
Allowance.  If at any time and from time-to-time, the remaining TI Costs under
the Budget exceed the remaining unexpended TI Allowance, Tenant shall deposit
with Landlord, as a condition precedent to Landlord’s obligation to fund the TI
Allowance, 100% of the then current TI Cost in excess of the remaining TI
Allowance (“Excess TI Costs”).  If Tenant fails to deposit, or is late in
depositing any Excess TI Costs with Landlord, Landlord shall have all of the
rights and remedies set forth in the Lease for nonpayment of Rent (including,
but not limited to, the right to interest at the Default Rate and the right to
assess a late charge).  For purposes of any litigation instituted with regard to
such amounts, those amounts will be deemed Rent under the Lease.  The TI
Allowance and Excess TI Costs is herein referred to as the “TI Fund.”  Funds
deposited by Tenant shall be the first thereafter disbursed to pay TI
Costs.  Notwithstanding anything to the contrary set forth in this Section 5(d),
Tenant shall be fully and solely liable for TI Costs and the cost of Minor
Variations in excess of the TI Allowance.  If upon Substantial Completion of the
Tenant Improvements and the payment of all sums due in connection therewith
there remains any undisbursed portion of the TI Fund, Tenant shall be entitled
to such undisbursed TI Fund solely to the extent of any Excess TI Costs deposit
Tenant has actually made with Landlord.

(e)Payment for TI Costs.  During the course of design and construction of the
Tenant Improvements, Landlord shall reimburse Tenant for TI Costs once a month
against a draw request in Landlord’s standard form, containing evidence of
payment of such TI Costs by Tenant and such certifications, lien waivers
(including a conditional lien release for each progress payment and
unconditional lien releases for the prior month’s progress payments), inspection
reports and other matters as Landlord customarily obtains, to the extent of
Landlord’s approval thereof for payment, no later than 30 days following receipt
of such draw request.  Upon completion of the Tenant Improvements (and prior to
any final disbursement of the TI Fund), Tenant shall deliver to Landlord:  (i)
sworn statements setting forth the names of all contractors and first tier
subcontractors who did the work and final, unconditional lien waivers from all
such contractors and first tier subcontractors; (ii) as-built plans (one copy in
print format and two copies in electronic CAD format) for such Tenant
Improvements; (iii) a certification of substantial completion in Form AIA G704,
(iv) if applicable as a result of the Tenant Improvements, a certificate of
occupancy for the Premises; and (v) if applicable as a result of the Tenant
Improvements, copies of any and all operation and maintenance manuals and
warranties affecting the Premises.  

6.Miscellaneous.

(a)Consents.  Whenever consent or approval of either party is required under
this Work Letter, that party shall not unreasonably withhold, condition or delay
such consent or approval, except as may be expressly set forth herein to the
contrary.

(b)Modification.  No modification, waiver or amendment of this Work Letter or of
any of its conditions or provisions shall be binding upon Landlord or Tenant
unless in writing signed by Landlord and Tenant.

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

7010 Kit Creek/Foundation Medicine - Page 5

(c)No Default Funding.  In no event shall Landlord have any obligation to fund
any portion of the TI Allowance during any period that Tenant is in Default
under the Lease.

 

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

7010 Kit Creek/Foundation Medicine - Page 1

EXHIBIT D TO LEASE

ACKNOWLEDGMENT OF COMMENCEMENT DATE

This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made this _____ day of
______________, ____, between ARE-7030 KIT CREEK, LLC, a Delaware limited
liability company (“Landlord”), and FOUNDATION MEDICINE, INC., a Delaware
corporation (“Tenant”), and is attached to and made a part of the Lease dated
______________, _____ (the “Lease”), by and between Landlord and Tenant.  Any
initially capitalized terms used but not defined herein shall have the meanings
given them in the Lease.

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Commencement Date of the Base Term of the Lease is ______________,
_____, the Rent Commencement Date is ______________, _____, and the termination
date of the Base Term of the Lease shall be midnight on ______________,
_____.  In case of a conflict between the terms of the Lease and the terms of
this Acknowledgment of Commencement Date, this Acknowledgment of Commencement
Date shall control for all purposes.

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE to be effective on the date first above written.

TENANT:

FOUNDATION MEDICINE, INC.,

a Delaware corporation

 

 

 

By:

Its:

 

 

 

LANDLORD:

ARE-7030 KIT CREEK, LLC,

a Delaware limited liability company

 

By:Alexandria Real Estate Equities, L.P., a Delaware limited partnership,
managing member

 

By:ARE-QRS CORP.,

a Maryland corporation,

general partner

By:

Its:

 

 

 

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Rules and Regulations7010 Kit Creek/Foundation Medicine - Page 1

EXHIBIT E TO LEASE

Rules and Regulations

1.The sidewalk, entries, and driveways of the Project shall not be obstructed by
Tenant, or any Tenant Party, or used by them for any purpose other than ingress
and egress to and from the Premises.

2.Except as permitted under the Lease, Tenant shall not place any objects,
including antennas, outdoor furniture, etc., in the parking areas, landscaped
areas or other areas outside of its Premises, or on the roof of the Project.

3.Except for animals assisting the disabled, no animals shall be allowed in the
offices, halls, or corridors in the Project.

4.Tenant shall not disturb the occupants of the Project or adjoining buildings
by the use of any radio or musical instrument or by the making of loud or
improper noises.

5.If Tenant desires telegraphic, telephonic or other electric connections in the
Premises, Landlord or its agent will direct the electrician as to where and how
the wires may be introduced; and, without such direction, no boring or cutting
of wires will be permitted.  Any such installation or connection shall be made
at Tenant’s expense.

6.Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease.  The use of oil, gas or inflammable liquids for heating, lighting or
any other purpose is expressly prohibited.  Explosives or other articles deemed
extra hazardous shall not be brought into the Project.

7.Parking any type of recreational vehicles is specifically prohibited on or
about the Project.  Except for the overnight parking of operative vehicles, no
vehicle of any type shall be stored in the parking areas at any time.  In the
event that a vehicle is disabled, it shall be removed within 48 hours.  There
shall be no “For Sale” or other advertising signs on or about any parked
vehicle.  All vehicles shall be parked in the designated parking areas in
conformity with all signs and other markings.  All parking will be open parking,
and no reserved parking, numbering or lettering of individual spaces will be
permitted except as specified by Landlord.

8.Tenant shall maintain the Premises free from rodents, insects and other pests.

9.Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in violation of the Rules
and Regulations of the Project.

10.Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and
cleanliness.  Landlord shall not be responsible to Tenant for any loss of
property on the Premises, however occurring, or for any damage done to the
effects of Tenant by the janitors or any other employee or person.

11.Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.

12.Tenant shall not permit storage outside the Premises, including without
limitation, outside storage of trucks and other vehicles, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

Rules and Regulations7010 Kit Creek/Foundation Medicine - Page 2

13.All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

14.No auction, public or private, will be permitted on the Premises or the
Project.

15.No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.

16.The Premises shall not be used for lodging, sleeping or cooking (other than
by microwave) or for any immoral or illegal purposes or for any purpose other
than that specified in the Lease.  No illegal gaming devices shall be operated
in the Premises.

17.Tenant shall ascertain from Landlord the maximum amount of electrical current
which can safely be used in the Premises, taking into account the capacity of
the electrical wiring in the Project and the Premises and the needs of other
tenants, and shall not use more than such safe capacity.  Landlord’s consent to
the installation of electric equipment shall not relieve Tenant from the
obligation not to use more electricity than such safe capacity.

18.Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

19.Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s ordinary use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.

 

 

[gquysbuske0m000001.jpg]

--------------------------------------------------------------------------------

7010 Kit Creek/Foundation Medicine - Page 1

EXHIBIT F TO LEASE

TENANT’S PERSONAL PROPERTY

None.

 

 

[gquysbuske0m000001.jpg]